 


 HR 933 ENR: Consolidated and Further Continuing Appropriations Act, 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 933 
 
AN ACT 
Making consolidated appropriations and further continuing appropriations for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consolidated and Further Continuing Appropriations Act, 2013. 
2.Table of contentsThe table of contents of this Act is as follows: 
 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Explanatory statement. 
Sec. 5. Availability of funds. 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013 
Title I—Agricultural Programs 
Title II—Conservation Programs 
Title III—Rural Development Programs 
Title IV—Domestic Food Programs 
Title V—Foreign Assistance and Related Programs 
Title VI—Related Agency and Food and Drug Administration 
Title VII—General provisions 
Division B—Commerce, justice, science, and related agencies appropriations act, 2013 
Title I—Department of Commerce  
Title II—Department of Justice  
Title III—Science  
Title IV—Related agencies  
Title V—General provisions  
Division C—Department of Defense appropriations act, 2013 
Title I—Military Personnel  
Title II—Operation and Maintenance  
Title III—Procurement  
Title IV—Research, Development, Test and Evaluation  
Title V—Revolving and Management Funds  
Title VI—Other Department of Defense Programs  
Title VII—Related agencies  
Title VIII—General provisions 
Title IX—Overseas contingency operations 
Division D—Department of Homeland Security Appropriations Act, 2013 
Title I—Departmental management and operations 
Title II—Security, enforcement, and investigations 
Title III—Protection, preparedness, response, and recovery 
Title IV—Research and development, training, and services 
Title V—General provisions 
Division E—Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 
Title I—Department of Defense  
Title II—Department of Veterans Affairs  
Title III—Related agencies  
Title IV—Overseas contingency operations  
Title V—General provisions  
Division F—Further Continuing Appropriations Act, 2013 
Title I—General Provisions  
Title II—Energy and Water Development  
Title III—Financial Services and General Government  
Title IV—Interior, Environment, and Related Agencies  
Title V—Labor, Health and Human Services, and Education, and Related Agencies  
Title VI—Legislative Branch  
Title VII—Department of State, Foreign Operations, and Related Programs  
Title VIII—Transportation and Housing and Urban Development, and Related Agencies 
Division G—Other Matters 
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in division A, B, C, D, or E of this Act shall be treated as referring only to the provisions of that division. 
4.Explanatory StatementThe explanatory statement regarding this Act printed in the Senate section of the Congressional Record on or about March 11, 2013, by the Chairwoman of the Committee on Appropriations of the Senate shall have the same effect with respect to the allocation of funds and implementation of this Act as if it were a joint explanatory statement of a committee of conference. 
5.Availability of fundsEach amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2013, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs and for other purposes, namely: 
IAGRICULTURAL PROGRAMSProduction, Processing and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $46,388,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $498,000 shall be available for the Office of Tribal Relations; not to exceed $1,496,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,422,000 shall be available for the Office of Advocacy and Outreach; not to exceed $25,046,000 shall be available for the Office of the Assistant Secretary for Administration, of which $24,242,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $9,006,000 shall be available for the Office of Communications: 
Provided, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: 
Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: 
Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
Provided further, That funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: 
Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency.Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $16,008,000, of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155 and shall be obligated within 90 days of the enactment of this Act.national appeals divisionFor necessary expenses of the National Appeals Division, $14,225,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,049,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $44,031,000.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,247,000: 
Provided, That no funds made available by this appropriation may be obligated for FAIR Act or Circular A–76 activities until the Secretary has submitted to the Committees on Appropriations of both Houses of Congress and the Committee on Oversight and Government Reform of the House of Representatives a report on the Department's contracting out policies, including agency budgets for contracting out.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $893,000.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $22,692,000.Agriculture buildings and facilities and rental payments(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 486, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $271,336,000, to remain available until expended, of which $175,694,000 shall be available for payments to the General Services Administration for rent; of which $13,473,000 is for payments to the Department of Homeland Security for building security activities; and of which $82,169,000 is for buildings operations and maintenance expenses: 
Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior year rental payments for such agency or office: 
Provided further, That the Secretary is authorized to transfer funds from a Departmental agency to this account to recover the full cost of the space and security expenses of that agency that are funded by this account when the actual costs exceed the agency estimate which will be available for the activities and payments described herein.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,992,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $89,016,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98.Office of the general counselFor necessary expenses of the Office of the General Counsel, $45,074,000.Office of EthicsFor necessary expenses of the Office of Ethics, $3,405,000.Office of the under secretary for research, education and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education and Economics, $893,000.Economic research serviceFor necessary expenses of the Economic Research Service, $77,397,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $179,477,000, of which up to $62,500,000 shall be available until expended for the Census of Agriculture.Agricultural research serviceSalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,101,853,000: 
Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: 
Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
 Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: 
Provided further, That section 732(b) of division A of Public Law 112–55 (125 Stat. 587) is amended by adding at the end the following new sentence: The conveyance authority provided by this subsection expires September 30, 2013, and all conveyances under this subsection must be completed by that date.: 
Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $738,638,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Research and Education Activities” in the report accompanying this Act: 
Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, Critical Agricultural Materials Act, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: 
 Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: 
 Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: 
 Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $475,854,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Extension Activities” in the report accompanying this Act: 
Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: 
 Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: 
Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $21,482,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Integrated Activities” in the report accompanying this Act: 
Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2014.Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $893,000.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $821,851,000, of which $1,500,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $15,970,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $36,858,000, to remain available until expended, shall be for Animal Health Technical Services; of which $696,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $52,000,000, to remain available until expended, shall be used to support avian health; of which $4,335,000, to remain available until expended, shall be for information technology infrastructure; of which $153,950,000, to remain available until expended, shall be for specialty crop pests; of which, $9,068,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $56,638,000, to remain available until expended, shall be for tree and wood pests; of which $2,750,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $1,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: 
Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: 
Provided further, That of amounts available under this heading for the screwworm program, $4,971,000 shall remain available until expended: 
 Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: 
Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2013, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $78,863,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $62,592,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,056,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961.Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,331,000.Grain inspection, packers and stockyards administrationSalaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $40,261,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Limitation on inspection and weighing services expensesNot to exceed $50,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $811,000.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,001,427,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2013 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: 
Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246: 
Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $893,000.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,208,290,000: 
Provided, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
Provided further, That funds made available to county committees shall remain available until expended.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $4,369,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $5,500,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural Credit Insurance Fund Program Account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $1,500,000,000 for guaranteed farm ownership loans and $475,000,000 for farm ownership direct loans; $1,500,000,000 for unsubsidized guaranteed operating loans and $1,050,090,000 for direct operating loans; emergency loans, $34,658,000; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $100,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm ownership, $20,140,000 for direct loans; farm operating loans, $58,490,000 for direct operating loans, $17,850,000 for unsubsidized guaranteed operating loans, emergency loans, $1,317,000, to remain available until expended; and Indian highly fractionated land loans, $173,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $312,897,000, of which $304,977,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencyFor necessary expenses of the Risk Management Agency, $74,900,000: 
Provided, That the funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) may be used for the Common Information Management System: 
 Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). 
IIConservation programsOffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $893,000.Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $830,998,000, to remain available until September 30, 2014: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed Rehabilitation ProgramUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $14,700,000 is provided. 
IIIRural development programsOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $893,000.Rural development salaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $206,857,000: 
Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: 
Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business—Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $27,952,000 for section 504 housing repair loans; $31,277,000 for section 515 rental housing; $150,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; and $5,000,000 for section 523 self-help housing land development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $53,730,000 shall be for direct loans; section 504 housing repair loans, $3,821,000; and repair, rehabilitation, and new construction of section 515 rental housing, $11,000,000: 
Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: 
Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: 
 Provided further, That of the total amount appropriated in this paragraph, the amount equal to the amount of Rural Housing Insurance Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones: 
Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2013.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $16,526,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: 
Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $410,627,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $907,128,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That of this amount not less than $3,000,000 is available for newly constructed units financed under sections 514 and 516 of the Housing Act of 1949: 
Provided further, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: 
Provided further, That any unexpended balances remaining at the end of such 1-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2013 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $27,782,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $10,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
Provided further, That of the funds made available under this heading, $17,782,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $30,000,000, to remain available until expended: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Mutual and Self-Help Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $33,136,000, to remain available until expended: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Housing Assistance Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,200,000,000 for direct loans and $57,481,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $3,880,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $28,428,000, to remain available until expended: 
Provided, That $6,121,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
Provided further, That $5,938,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: 
Provided further, That $3,369,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
 Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Community Facilities Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by sections 306 and 310B and described in subsections (f) and (g) of section 310B and section 381E(d)(3) of the Consolidated Farm and Rural Development Act, $85,904,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $1,000,000 shall be made available for two grants to qualified national organizations to provide technical assistance for rural transportation in order to promote economic development and $3,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
 Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Business Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural business and cooperative development programs described in section 381E(d)(3) of the Consolidated Farm and Rural Development Act: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Rural development loan fund program account(including transfer of funds)For the principal amount of direct loans, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), $18,889,000.For the cost of direct loans, $6,052,000, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), of which $900,000 shall be available through June 30, 2013, for Federally Recognized Native American Tribes; and of which $2,000,000 shall be available through June 30, 2013, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
 Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Development Loan Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.In addition, for administrative expenses to carry out the direct loan programs, $4,438,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $180,000,000 shall not be obligated and $180,000,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $27,706,000, of which $2,250,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $3,456,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note).Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $3,400,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $524,466,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That $66,500,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): 
Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: 
Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: 
Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $5,750,000 shall be made available for a grant to a qualified non-profit multi-state regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
Provided further, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That not to exceed $3,400,000 shall be for solid waste management grants: 
 Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Water and Waste Disposal Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2012, shall be available through June 30, 2013, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural utilities programs described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act: 
Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.For gross obligations for the principal amount of direct loans as authorized by section 1006a of title 16 of the United States Code, except for the limitations contained in the last sentence of such section, for projects whose features include agricultural water supply benefits, groundwater protection, environmental enhancement and flood control, $40,000,000: 
Provided, That such loans shall be made by the Rural Utilities Service.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5 percent rural electrification loans, $100,000,000; loans made pursuant to section 306 of that Act, rural electric, $6,500,000,000; guaranteed underwriting loans pursuant to section 313A, $500,000,000; cost of money rural telecommunications loans, $690,000,000: 
Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $34,467,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $42,239,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $24,950,000, to remain available until expended: 
Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: 
Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section: 
Provided further, That $3,000,000 shall be made available to those noncommercial educational television broadcast stations that serve rural areas and are qualified for Community Service Grants by the Corporation for Public Broadcasting under section 396(k) of the Communications Act of 1934, including associated translators and repeaters, regardless of the location of their main transmitter, studio-to-transmitter links, and equipment to allow local control over digital content and programming through the use of high-definition broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $4,000,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,372,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa. 
IVDomestic food programsOffice of the under secretary for food, nutrition and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition and Consumer Services, $811,000.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $19,916,436,000, to remain available through September 30, 2014, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: 
Provided, That of the total amount available, $16,504,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): 
 Provided further, That of the total amount available, $35,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $7,046,000,000, to remain available through September 30, 2014: 
Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, $14,000,000 shall be used for infrastructure, and $35,000,000 shall be used for management information systems: 
Provided further, That funds made available for the purposes specified in section 17(h)(10)(B)(i) and section 17(h)(10)(B)(ii) shall only be made available upon a determination by the Secretary that funds are available to meet caseload requirements without the use of funds in the contingency reserve that are without fiscal year limitation: 
Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $77,290,160,000, of which $3,000,000,000, to remain available through September 30, 2014, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to state agencies and Federally recognized tribes participating in the Food Distribution Program on Indian Reservations: 
Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
Provided further, That funds made available for Employment and Training under this heading shall remain available until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008: 
Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $253,952,000, to remain available through September 30, 2014: 
Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2013 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2014: 
Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $143,505,000: 
Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsForeign agricultural serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $158,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $176,789,000: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfers of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,806,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: 
Provided, That funds made available for the cost of agreements under title I of the Agricultural Trade Development and Assistance Act of 1954 and for title I ocean freight differential may be used interchangeably between the two accounts with prior notice to the Committees on Appropriations of both Houses of Congress.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480, as amended), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,435,000,000, to remain available until expended.Mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $184,000,000, to remain available until expended: 
Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein.Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's export guarantee program, GSM 102 and GSM 103, $6,806,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,452,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $354,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. 
VIRelated agency and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $4,223,295,000: 
Provided, That of the amount provided under this heading, $718,669,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended, and shall not include any fees pursuant to 21 U.S.C. 379h(a)(2) and (a)(3) assessed for fiscal year 2014 but collected in fiscal year 2013; $97,722,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $299,000,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $20,242,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $23,848,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $6,031,000 shall be derived from animal generic drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $505,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended; $12,925,000 shall be derived from food and feed recall fees authorized by 21 U.S.C. 379j–31, and shall be credited to this account and remain available until expended; $15,367,000 shall be derived from food reinspection fees authorized by 21 U.S.C. 379j–31, and shall be credited to this account and remain available until expended; and amounts derived from voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, and shall be credited to this account and remain available until expended: 
Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and animal generic drug user fees that exceed the respective fiscal year 2013 limitations are appropriated and shall be credited to this account and remain available until expended: 
Provided further, That fees derived from prescription drug, medical device, animal drug, and animal generic drug assessments for fiscal year 2013 received during fiscal year 2013, including any such fees assessed prior to fiscal year 2013 but credited for fiscal year 2013, shall be subject to the fiscal year 2013 limitations: 
Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
Provided further, That of the total amount appropriated: (1) $887,162,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,261,369,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $329,708,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $167,576,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $393,988,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $59,429,000 shall be for the National Center for Toxicological Research; (7) $482,398,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $168,971,000 shall be for Rent and Related activities, of which $61,713,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $213,352,000 shall be for payments to the General Services Administration for rent; and (10) $259,342,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: 
 Provided further, That the Secretary may, prior to the due date for such fees, accept payment of prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees and animal generic drug user fees authorized for fiscal year 2014, and that amounts of such fees assessed for fiscal year 2014 for which the Secretary accepts payment in fiscal year 2013 shall not be included in amounts provided under this heading: 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: 
Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $5,320,000, to remain available until expended.Independent agencyFarm credit administrationLimitation on administrative expensesNot to exceed $63,300,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 204 passenger motor vehicles of which 170 shall be for replacement only, and for the hire of such vehicles: 
Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances of the Department of Agriculture that are remaining available at the end of the fiscal year, to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 726 of this Act: 
Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
706.Funds made available by this Act under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator of the U.S. Agency for International Development, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
707.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer. 
708.Funds made available under section 1240I and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
709.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
710.Notwithstanding any other provision of law, for the purposes of a grant under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998, none of the funds in this or any other Act may be used to prohibit the provision of in-kind support from non-Federal sources under section 412(e)(3) of such Act in the form of unrecovered indirect costs not otherwise charged against the grant, consistent with the indirect rate of cost approved for a recipient. 
711.Except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency and the Rural Development mission area, shall remain available through September 30, 2014, for information technology expenses. 
712.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant formula to participants. 
713.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
714.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and 
(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
715.Notwithstanding any other provision of law, the requirements pursuant to 7 U.S.C. 1736f(e)(1) may be waived for any amounts higher than those specified under this authority for fiscal year 2009. 
716.None of the funds made available in fiscal year 2013 or preceding fiscal years for programs authorized under the Food for Peace Act (7 U.S.C. 1691 et seq.) in excess of $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1): 
Provided, That any such funds made available to reimburse the Commodity Credit Corporation shall only be used pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act. 
717.Of the funds made available by this Act, not more than $1,800,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 
718.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: 
Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
719.For an additional amount for Food and Drug Administration, Salaries and Expenses, $50,000,000, to remain available until expended, of which $40,000,000 is for one-time activities directly related to implementation of the Food Safety Modernization Act, and of which $10,000,000 is for one-time activities directly related to improving the safety of the human drug supply. 
720.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246. 
721.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: 
(1)The Watershed Rehabilitation program authorized by section 14(h) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)); 
(2)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,400,000,000; 
(3)The Wildlife Habitat Incentives Act authorized by section 1240N of the Food Security Act of 1985, as amended (16 U.S.C. 3839bb–1)) in excess of $73,000,000; and 
(4)Agricultural Management Assistance Program as authorized by section 524 of the Federal Crop Insurance Act, as amended (7 U.S.C. 1524) in excess of $2,500,000 for the Natural Resources Conservation Service. 
722.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(v) of section 14222 of Public Law 110–246 in excess of $981,000,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: 
Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of $41,000,000, including the transfer of funds under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2013: 
Provided further, That $117,000,000 made available on October 1, 2013, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded from the limitation described in subsection (b)(2)(A)(vi) of section 14222 of Public Law 110–246: 
Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: 
Provided further, That of the available unobligated balances under (b)(2)(A)(v) of section 14222 of Public Law 110–246, $150,000,000 are hereby rescinded. 
723.Subject to authorizing legislation by the House Committee on Agriculture and the Senate Committee on Agriculture, Nutrition, and Forestry, the Secretary may reserve, through April 1, 2013, up to 5 percent of the funding available for the following items for projects in areas that are engaged in strategic regional development planning as defined by the Secretary: business and industry guaranteed loans; rural development loan fund; rural business enterprise grants; rural business opportunity grants; rural economic development program; rural microenterprise program; biorefinery assistance program; rural energy for America program; value-added producer grants; broadband program; water and waste program; and rural community facilities program. 
724.There is hereby appropriated $600,000 for the purposes of section 727 of division A of Public Law 112–55. 
725.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2014 appropriations Act. 
726. 
(a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or 
(6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify in writing the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. 
(d)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Secretary of Health and Human Services or the Chairman of the Commodity Futures Trading Commission receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
727.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 
728.None of the funds appropriated or otherwise made available to the Department of Agriculture or the Food and Drug Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture or non-Department of Health and Human Services employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
729.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
730.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 30 days unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
731.Notwithstanding any other provision of law, any area eligible for rural housing programs of the Rural Housing Service on September 30, 2012, shall remain eligible for such programs until September 30, 2013. 
732.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal or State law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government. 
733.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
734.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel who provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731). 
735.In the event that a determination of non-regulated status made pursuant to section 411 of the Plant Protection Act is or has been invalidated or vacated, the Secretary of Agriculture shall, notwithstanding any other provision of law, upon request by a farmer, grower, farm operator, or producer, immediately grant temporary permit(s) or temporary deregulation in part, subject to necessary and appropriate conditions consistent with section 411(a) or 412(c) of the Plant Protection Act, which interim conditions shall authorize the movement, introduction, continued cultivation, commercialization and other specifically enumerated activities and requirements, including measures designed to mitigate or minimize potential adverse environmental effects, if any, relevant to the Secretary's evaluation of the petition for non-regulated status, while ensuring that growers or other users are able to move, plant, cultivate, introduce into commerce and carry out other authorized activities in a timely manner: 
Provided, That all such conditions shall be applicable only for the interim period necessary for the Secretary to complete any required analyses or consultations related to the petition for non-regulated status: 
Provided further, That nothing in this section shall be construed as limiting the Secretary’s authority under section 411, 412 and 414 of the Plant Protection Act. 
736.None of the funds made available by this or any other Act may be used to pay for mitigation associated with the removal of Federal Energy Regulatory Commission Project number 2342. 
737.Of the unobligated balance of funds available to the Department of Agriculture for the cost of broadband loans under the heading Rural Development Programs—Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program in prior appropriation Acts, $25,320,000 is rescinded. 
738.Of the unobligated balances provided pursuant to section 9004(d)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104), $28,045,000 are hereby rescinded. 
739.Funds received by the Secretary of Agriculture in the global settlement of any Federal litigation concerning Federal mortgage loans during fiscal year 2012 may be expended, in addition to any other available funds, by the Rural Housing Service to pay for costs associated with servicing single family housing loans guaranteed by the Rural Housing Service and such funds shall remain available until expended. 
740.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this Act. 
741.There is hereby appropriated for the Emergency Conservation Program, $11,100,000, to remain available until expended; for the Emergency Forestry Restoration Program, $14,200,000, to remain available until expended; and for the Emergency Watershed Protection Program, $65,454,000, to remain available until expended: 
Provided, That not less than $48,257,000 made available for the Emergency Watershed Protection Program under this general provision are provided for necessary expenses for a major disaster declaration issued under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.). 
742.None of the funds made available by this or any other Act may be used to write, prepare, or publish a final rule or an interim final rule in furtherance of, or otherwise to implement, Implementation of Regulations Required Under Title XI, of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)) unless the combined annual cost to the economy of such rules does not exceed $100,000,000 or such rules have already been published in compliance with Section 721 of the Consolidated and Further Continuing Appropriations Act, 2012, Public Law 112–55: 
Provided, That no funds made available by this or any other Act be used to publish a final or interim final rule in furtherance of, or otherwise to implement, proposed sections 201.2(l), 201.2(t), 201.2(u), 201.3(c), 201.210, 201.211, 201.213, or 201.214 of Implementation of Regulations Required Under Title XI of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)): 
Provided further, That none of the funds made available by this or any other Act may be used to implement such rules until 60 days from the publication date of such rules: 
Provided further, That none of the funds made available by this Act may be used to enforce or to take regulatory action based on or in furtherance of sections 201.2(o), 201.3(a), or 201.215(a), of Title 9 of the Code of Federal Regulations, as they exist at the time this Act is passed, or to write, prepare, or publish a final or interim final rule in furtherance of, or otherwise to implement, the definitions or criteria embodied in these sections: 
Provided further, That the Secretary of Agriculture shall, within 60 days, rescind sections 201.2(o), 201.3(a), or 201.215(a), of Title 9 of the Code of Federal Regulations. 
743.Notwithstanding any other provision of this Act— 
(1)the amount made available for buildings operations and maintenance expenses in the matter before the first proviso under the heading Agriculture buildings and facilities and rental payments under the heading Agricultural programs in title I shall be $52,169,000; 
(2)the amount made available for necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act in the matter before the first proviso under the heading Food safety and inspection service under the heading Agricultural programs in title I shall be $1,056,427,000; and 
(3)the amount made available to provide competitive grants to State agencies in the second proviso under the heading child nutrition programs under the heading Food and Nutrition Service under the heading Domestic food programs in title IV shall be $10,000,000.This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013. 
BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2013, and for other purposes, namely: 
IDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $482,538,000, to remain available until September 30, 2014, of which $11,360,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: 
Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: 
Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and administrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $101,796,000, to remain available until expended: 
Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: 
Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic Development AdministrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, for the cost of loan guarantees authorized by section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), and for grants, and for the cost of loan guarantees authorized by section 27 (15 U.S.C. 3722) of such Act, $187,300,000, to remain available until expended; of which $5,000,000 shall be for projects to facilitate the relocation, to the United States, of a source of employment located outside the United States; of which $5,000,000 shall be for loan guarantees under section 26; and of which up to $5,000,000 shall be for loan guarantees under section 27: 
Provided, That the costs for loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds for loan guarantees under such sections 26 and 27 combined are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $70,000,000.Salaries and expensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $37,500,000: 
Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977.Minority Business Development AgencyMinority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $28,689,000.Economic and Statistical AnalysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $100,228,000, to remain available until September 30, 2014.Bureau of the CensusSalaries and expensesFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $256,255,000: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic censuses and programsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs, provided for by law, $667,953,000, to remain available until September 30, 2014: 
Provided, That $649,953,000 is appropriated from the general fund and $18,000,000 is derived from available unobligated balances from the Census Working Capital Fund: 
 Provided further, That from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: 
Provided further, That within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census.National Telecommunications and Information AdministrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $45,994,000, to remain available until September 30, 2014: 
Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: 
Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public Telecommunications Facilities, Planning and ConstructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United States Patent and Trademark OfficeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $2,933,241,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2013, so as to result in a fiscal year 2013 appropriation from the general fund estimated at $0: 
Provided further, That during fiscal year 2013, should the total amount of such offsetting collections be less than $2,933,241,000 this amount shall be reduced accordingly: 
Provided further, That any amount received in excess of $2,933,241,000 in fiscal year 2013 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: 
Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2013 for official reception and representation expenses: 
Provided further, That in fiscal year 2013 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: 
Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: 
Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): 
Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National Institute of Standards and TechnologyScientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology (NIST), $621,173,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: 
Provided, That not to exceed $5,000 shall be for official reception and representation expenses: 
 Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $143,000,000, to remain available until expended, of which $128,500,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $14,500,000 shall be for the Advanced Manufacturing Technology Consortia.Construction of research facilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $60,000,000, to remain available until expended: 
Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years.National Oceanic and Atmospheric AdministrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,112,614,000, to remain available until September 30, 2014, except that funds provided for cooperative enforcement shall remain available until September 30, 2015: 
Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: 
Provided further, That in addition, $119,064,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: 
Provided further, That of the $3,246,678,000 provided for in direct obligations under this heading $3,112,614,000 is appropriated from the general fund, $119,064,000 is provided by transfer and $15,000,000 is derived from recoveries of prior year obligations: 
Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $212,664,000: 
Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That in allocating grants under sections 306 and 306A of the Coastal Zone Management Act of 1972, as amended, no coastal State shall receive more than 5 percent or less than 1 percent of increased funds appropriated over the previous fiscal year: 
Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary.Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,926,036,000, to remain available until September 30, 2015, except that funds provided for construction of facilities shall remain available until expended: 
Provided, That of the $1,941,036,000 provided for in direct obligations under this heading, $1,926,036,000 is appropriated from the general fund and $15,000,000 is provided from recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: 
 Provided further, That, within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2014: 
Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: 
Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: 
Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2013, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $59,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936: 
Provided, That none of the funds made available under this heading may be used for direct loans for any new fishing vessel that will increase the harvesting capacity in any United States fishery.Departmental ManagementSalaries and expensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $56,000,000: 
Provided, That the Secretary of Commerce shall maintain a task force on job repatriation and manufacturing growth and shall produce an annual report on related incentive strategies, implementation plans and program results.renovation and modernizationFor expenses necessary for the renovation and modernization of Department of Commerce facilities, $2,040,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $28,753,000.General Provisions—Department of Commerce 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.Any costs incurred by a department or agency funded under this title resulting from personnel actions taken in response to funding reductions included in this title or from actions taken for the care and protection of loan collateral or grant property shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
105. 
(a)Section 105(f) of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55) is amended— 
(1)by striking paragraph (2) and inserting subsection (e)(2); and 
(2)by striking this subsection and inserting subsection (e). 
(b)The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by subsection (a) of this section, are hereby adopted by reference. 
106.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 
107.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
108.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 
109.The Department of Commerce shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of the U.S. Department of Commerce, including the purpose of such travel. 
110.Section 113(b)(3) of division B of Public Law 112–55 is amended by striking 2012 and inserting 2013.This title may be cited as the Department of Commerce Appropriations Act, 2013. 
IIDepartment of JusticeGeneral AdministrationSalaries and expensesFor expenses necessary for the administration of the Department of Justice, $110,822,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice information sharing technologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $33,426,000, to remain available until expended.Administrative Review and Appeals(including transfer of funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $313,438,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account.Office of inspector generalFor necessary expenses of the Office of Inspector General, $85,985,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.United States Parole CommissionSalaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $12,772,000.Legal ActivitiesSalaries and expenses, general legal activitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $881,000,000, of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: 
Provided, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: 
Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f): 
Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $162,170,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $115,000,000 in fiscal year 2013), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2013, so as to result in a final fiscal year 2013 appropriation from the general fund estimated at $47,170,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,969,687,000: 
Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $25,000,000 shall remain available until expended: 
Provided further, That each United States Attorney shall establish or participate in a United States Attorney-led task force on human trafficking: 
Provided further, That of the total amount appropriated, $10,000,000 shall only be available after the Attorney General certifies that each United States Attorney is participating in a United States Attorney-led task force on human trafficking.United States trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $223,258,000, to remain available until expended and to be derived from the United States Trustee System Fund: 
Provided, That not less than $1,500,000 shall be for debtor audits: 
Provided further, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: 
Provided further, That, notwithstanding any other provision of law, $223,258,000 of offsetting collections pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: 
Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2013, so as to result in a final fiscal year 2013 appropriation from the Fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,000,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $10,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $11,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses.Salaries and Expenses, Community Relations ServiceFor necessary expenses of the Community Relations Service, $12,036,000: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,948,000, to be derived from the Department of Justice Assets Forfeiture Fund.United States Marshals ServiceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,196,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $10,000,000, to remain available until expended. Federal Prisoner Detention  (including transfer of funds) For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,647,383,000, to remain available until expended: 
Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: 
Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: 
Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading.National Security DivisionSalaries and expensesFor expenses necessary to carry out the activities of the National Security Division, $90,039,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency Law EnforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $521,793,000, of which $50,000,000 shall remain available until expended: 
Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal Bureau of InvestigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,185,007,000, of which not to exceed $216,900,000 shall remain available until expended: 
Provided, That not to exceed $184,500 shall be available for official reception and representation expenses: 
Provided further, That $500,000 shall be for a comprehensive review of the implementation of the recommendations related to the Federal Bureau of Investigation that were proposed in the report issued by the National Commission on Terrorist Attacks Upon the United States.ConstructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $80,982,000, to remain available until expended.Drug Enforcement AdministrationSalaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,050,904,000; of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and expensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,153,345,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $15,000,000 shall remain available until expended: 
Provided, That, in the current fiscal year and any fiscal year thereafter, no funds appropriated under this or any other Act shall be used to pay administrative expenses or the compensation of any officer or employee of the United States to implement an amendment or amendments to section 478.118 of title 27, Code of Federal Regulations, or to change the definition of Curios or relics in section 478.11 of title 27, Code of Federal Regulations, or remove any item from ATF Publication 5300.11 as it existed on January 1, 1994: 
Provided further, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments: 
Provided further, That, in the current fiscal year and any fiscal year thereafter, no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code: 
Provided further, That, in the current fiscal year and any fiscal year thereafter, no funds authorized or made available under this or any other Act may be used to deny any application for a license under section 923 of title 18, United States Code, or renewal of such a license due to a lack of business activity, provided that the applicant is otherwise eligible to receive such a license, and is eligible to report business income or to claim an income tax deduction for business expenses under the Internal Revenue Code of 1986.Federal Prison SystemSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, including purchase (not to exceed 835, of which 808 are for replacement only) and hire of law enforcement and passenger motor vehicles, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,820,217,000: 
Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: 
Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: 
Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2014: 
Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses authorized by section 501(c) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and security in the United States of Cuban and Haitian entrants: 
Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities: 
Provided further, That of the amount provided under this heading, not less than $99,496,000 shall be for activation of newly constructed prisons in Berlin, New Hampshire, Aliceville, Alabama, Yazoo City, Mississippi, and Hazelton, West Virginia, as requested in the Department’s fiscal year 2013 budget.Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $90,000,000, to remain available until expended, of which not less than $66,965,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: 
Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments, without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation, including purchase (not to exceed five for replacement only) and hire of passenger motor vehicles.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest. State and Local Law Enforcement Activities Office on Violence Against Womenviolence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and for related victims services, $416,500,000, to remain available until expended: 
Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: 
Provided further, That of the amount provided— 
(1)$189,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; 
(2)$25,000,000 is for transitional housing assistance grants for victims of domestic violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,500,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(4)$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: 
Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303 and 41305 of the 1994 Act shall be available for this program: 
Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: 
Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; 
(6)$25,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$36,500,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
(8)$9,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$41,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
(10)$4,250,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$15,500,000 is for a grant program to support families in the justice system, including for the purposes described in the safe havens for children program, as authorized by section 1301 of the 2000 Act, and the court training and improvements program, as authorized by section 41002 of the 1994 Act; 
(12)$5,750,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
(13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act, which may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; and 
(15)$500,000 is for the Office on Violence Against Women to establish a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women.Office of Justice ProgramsResearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); and other programs, $127,000,000, to remain available until expended, of which— 
(1)$48,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $36,000,000 is for the administration and redesign of the National Crime Victimization Survey; 
(2)$43,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act: 
Provided, That of the amounts provided under this paragraph, $5,000,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards from the National Institute of Justice for research, testing and evaluation programs; 
(3)$1,000,000 is for an evaluation clearinghouse program; and 
(4)$35,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act.State and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); and other programs, $1,140,418,000, to remain available until expended as follows— 
(1)$392,418,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $2,000,000 is for a program to improve State and local law enforcement intelligence capabilities including antiterrorism training and training to ensure that constitutional rights, civil liberties, civil rights, and privacy interests are protected throughout the intelligence process, $4,000,000 is for a State, local, and tribal assistance help desk and diagnostic center program, $5,000,000 is for a Preventing Violence Against Law Enforcement Officer Resilience and Survivability Initiative (VALOR), $6,000,000 is for a criminal justice reform and recidivism reduction program, and $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; 
(2)$255,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$5,000,000 for a border prosecutor initiative to reimburse State, county, parish, tribal, or municipal governments for costs associated with the prosecution of criminal cases declined by local offices of the United States Attorneys; 
(4)$19,000,000 for competitive grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation); 
(5)$13,500,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, and for programs authorized under Public Law 109–164; 
(6)$41,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(7)$9,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(8)$12,500,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(9)$3,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; 
(10)$9,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(11)$4,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; 
(12)$20,000,000 for implementation of the Adam Walsh Act and related activities; 
(13)$13,000,000 for an initiative relating to children exposed to violence; 
(14)$18,000,000 for an Edward Byrne Memorial criminal justice innovation program; 
(15)$21,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: 
Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; 
(16)$1,000,000 for the National Sex Offender Public Website; 
(17)$5,000,000 for competitive and evidence-based programs to reduce gun crime and gang violence; 
(18)$12,000,000 for grants to assist State and tribal governments and related activities, as authorized by the NICS Improvement Amendments Act of 2007 (Public Law 110–180); 
(19)$6,000,000 for the National Criminal History Improvement Program for grants to upgrade criminal records; 
(20)$12,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(21)$125,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith DNA Backlog Grant Program): 
Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and 
(C)$4,000,000 is for Sexual Assault Forensic Exam Program Grants, including as authorized by section 304 of Public Law 108–405; 
(22)$6,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(23)$38,000,000 for assistance to Indian tribes; 
(24)$68,750,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), of which not to exceed $5,000,000 is for a program to improve State, local, and tribal probation supervision efforts and strategies; 
(25)$4,000,000 for a veterans treatment courts program; 
(26)$1,000,000 for the purposes described in the Missing Alzheimer’s Disease Patient Alert Program (section 240001 of the 1994 Act); 
(27)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(28)$12,500,000 for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); 
(29)$3,500,000 for emergency law enforcement assistance, as authorized by section 609M of the Justice Assistance Act of 1984 (42 U.S.C. 10513; Public Law 98–473); and 
(30)$2,750,000 to establish and operate a National Center for Campus Public Safety: 
Provided,  That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.Juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); and other juvenile justice programs, $279,500,000, to remain available until expended as follows— 
(1)$44,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: 
Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$90,000,000 for youth mentoring grants; 
(3)$20,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$10,000,000 shall be for the Tribal Youth Program; 
(B)$5,000,000 shall be for gang and youth violence education, prevention and intervention, and related activities; and 
(C)$5,000,000 shall be for programs and activities to enforce State laws prohibiting the sale of alcoholic beverages to minors or the purchase or consumption of alcoholic beverages by minors, for prevention and reduction of consumption of alcoholic beverages by minors, and for technical assistance and training; 
(4)$19,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; 
(5)$25,000,000 for the Juvenile Accountability Block Grants program as authorized by part R of title I of the 1968 Act and Guam shall be considered a State; 
(6)$11,000,000 for community-based violence prevention initiatives; 
(7)$67,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); 
(8)$1,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; and 
(9)$2,000,000 for grants and technical assistance in support of the National Forum on Youth Violence Prevention: 
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (6), (8) and (9) may be used for training and technical assistance: 
Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act.Public safety officer benefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community Oriented Policing Services Community Oriented Policing Services ProgramsFor activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $222,500,000, to remain available until expended: 
Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: 
Provided further, That of the amount provided— 
(1)$12,500,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; 
(2)$20,000,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities; and 
(3)$190,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: 
Provided, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: 
Provided further, That within the amounts appropriated, $15,000,000 shall be transferred to the Tribal Resources Grant Program: 
Provided further, That of the amounts appropriated under this paragraph, $10,000,000 is for community policing development activities in furtherance of the purposes in section 1701.General Provisions—Department of Justice 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: 
Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: 
Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.The Attorney General is authorized to extend through September 30, 2014, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002 (Public Law 107–296; 28 U.S.C. 599B) without limitation on the number of employees or the positions covered. 
207.Notwithstanding any other provision of law, during the current fiscal year and any fiscal year thereafter, section 102(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply with respect to any undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States. 
208.None of the funds made available to the Department of Justice in this Act may be used for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 
209. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 
210.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
211.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and accompanying statement, and to any use of deobligated balances of funds provided under this title in previous years. 
212.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
213.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 
214.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and 
(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation or statistical purposes, without regard to the authorizations for such grant or reimbursement programs, and of such amounts, $1,300,000 shall be transferred to the Bureau of Prisons for Federal inmate research and evaluation purposes. 
215.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated by this or any other Act making appropriations for fiscal years 2010 through 2013 for the following programs, waive the following requirements: 
(1)For the Adult and Juvenile Offender State and Local Reentry Demonstration Projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1)), the requirements under section 2976(g)(1) of such part. 
(2)For State, Tribal, and Local Reentry Courts under part FF of title I of such Act of 1968 (42 U.S.C. 3797w–2(e)(1) and (2)), the requirements under section 2978(e)(1) and (2) of such part. 
(3)For the Prosecution Drug Treatment Alternatives to Prison Program under part CC of title I of such Act of 1968 (42 U.S.C. 3797q–3), the requirements under section 2904 of such part. 
(4)For Grants to Protect Inmates and Safeguard Communities under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)), the requirements of section 6(c)(3) of such Act. 
216.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act. 
217.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
218. 
(a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2013. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2013, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
(c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2013, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
(d)Of amounts available in the Assets Forfeiture Fund in fiscal year 2013, $154,700,000 shall be for payments associated with joint law enforcement operations as authorized by section 524(c)(1)(I) of title 28, United States Code. 
(e)The Attorney General shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of enactment of this Act detailing the planned distribution of Assets Forfeiture Fund joint law enforcement operations funding during fiscal year 2013. 
(f)Subsections (a) through (d) of this section shall sunset on September 30, 2013.This title may be cited as the Department of Justice Appropriations Act, 2013. 
IIIScienceOffice of Science and Technology PolicyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,850,000.National Aeronautics and Space AdministrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,144,000,000, to remain available until September 30, 2014, of which up to $14,500,000 shall be available for a reimbursable agreement with the Department of Energy for the purpose of re-establishing facilities to produce fuel required for radioisotope thermoelectric generators to enable future missions: 
Provided, That $75,000,000 shall be for pre-formulation and/or formulation activities for a mission that meets the science goals outlined for the Jupiter Europa mission in the most recent planetary science decadal survey: 
Provided further, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: 
Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $570,000,000, to remain available until September 30, 2014.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space research and technology development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $642,000,000, to remain available until September 30, 2014.ExplorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,887,000,000, to remain available until September 30, 2014: 
Provided, That not less than $1,197,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: 
Provided further, That not less than $1,857,000,000 shall be for the Space Launch System, which shall have a lift capability not less than 130 tons and which shall have an upper stage and other core elements developed simultaneously: 
Provided further, That of the funds made available for the Space Launch System, $1,454,200,000 shall be for launch vehicle development and $402,800,000 shall be for exploration ground systems: 
Provided further, That funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch System are in addition to funds provided for these programs under the Construction and Environmental Compliance and Restoration heading: 
Provided further, That $525,000,000 shall be for commercial spaceflight activities: 
Provided further, That $308,000,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $3,953,000,000, to remain available until September 30, 2014.EducationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $125,000,000, to remain available until September 30, 2014, of which $18,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College program.Cross agency supportFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,823,000,000, to remain available until September 30, 2014: 
Provided, That not less than $39,100,000 shall be available for independent verification and validation activities.Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $680,000,000, to remain available until September 30, 2018: 
Provided, That hereafter, notwithstanding section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145), all proceeds from leases entered into under that section shall be deposited into this account: 
Provided further, That such proceeds shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: 
Provided further, That such proceeds referred to in the two preceding provisos shall be available for obligation for fiscal year 2013 in an amount not to exceed $3,791,000: 
Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145).Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $38,000,000, of which $500,000 shall remain available until September 30, 2014.Administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
Section 30102(c) of title 51, United States Code, is amended— 
(1)in paragraph (2) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end inserting ; and; and 
(3)by adding at the end the following: 
 
(4)refunds or rebates received on an on-going basis from a credit card services provider under the National Aeronautics and Space Administration's credit card programs..National Science FoundationResearch and related activitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,983,280,000, to remain available until September 30, 2014, of which not to exceed $500,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: 
Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation: 
Provided further, That not less than $158,190,000 shall be available for activities authorized by section 7002(c)(2)(A)(iv) of Public Law 110–69.Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $196,170,000, to remain available until expended: 
Provided, That none of the funds may be used to reimburse the Judgment Fund established under section 1304 of title 31, United States Code.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $895,610,000, to remain available until September 30, 2014: 
Provided, That not less than $54,890,000 shall be available until expended for activities authorized by section 7030 of Public Law 110–69.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $299,400,000: 
Provided, That not to exceed $8,280 is for official reception and representation expenses: 
Provided further, That contracts may be entered into under this heading in fiscal year 2013 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,440,000: 
Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $14,200,000, of which $400,000 shall remain available until September 30, 2014.Administrative Provision Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 15 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.This title may be cited as the Science Appropriations Act, 2013. 
IVRelated AgenciesCommission on Civil RightsSalaries and expenses(including transfer of funds)For necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,400,000: 
Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: 
Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: 
Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a): 
Provided further, That there shall be an Inspector General at the Commission on Civil Rights who shall have the duties, responsibilities, and authorities specified in the Inspector General Act of 1978: 
Provided further, That an individual appointed to the position of Inspector General of the Government Accountability Office (GAO) shall, by virtue of such appointment, also hold the position of Inspector General of the Commission on Civil Rights: 
Provided further, That the Inspector General of the Commission on Civil Rights shall utilize personnel of the Office of Inspector General of GAO in performing the duties of the Inspector General of the Commission on Civil Rights, and shall not appoint any individuals to positions within the Commission on Civil Rights: 
Provided further, That the Inspector General may waive any statutorily required reporting requirement (with the exception of the semiannual report required by section 5 of the Inspector General Act of 1978) upon a certification to the Committees on Appropriations of the House of Representatives and the Senate that such report is not necessary for effective oversight of the Commission: 
Provided further, That of the amounts made available in this paragraph, $450,000 shall be transferred directly to the Office of Inspector General of GAO upon enactment of this Act for salaries and expenses necessary to carry out the duties of the Inspector General of the Commission on Civil Rights.Equal Employment Opportunity CommissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $370,000,000: 
Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: 
Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: 
Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and expensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $83,000,000, to remain available until expended.Legal Services CorporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $365,000,000, of which $339,400,000 is for basic field programs and required independent audits; $4,200,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $17,000,000 is for management and grants oversight; $3,400,000 is for client self-help and information technology; and $1,000,000 is for loan repayment assistance: 
Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): 
Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: 
Provided further, That, for the purposes of section 505 of this division, and section 3003 of division G, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provisions—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2012 and 2013, respectively.Section 501(a)(2)(A) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1996 (Public Law 104–134) is amended by striking on the basis of the most recent decennial census of population conducted pursuant to section 141 of title 13, United States Code and inserting triennially by the Bureau of the Census, except that, with respect to fiscal year 2013, the change in allocation resulting from the amendment made to this subparagraph by the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013 shall only be half of the change which would otherwise result from that amendment in order to phase in the change over a 2 year period.Marine Mammal CommissionSalaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,081,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $51,251,000, of which $1,000,000 shall remain available until expended: 
Provided, That not to exceed $111,600 shall be available for official reception and representation expenses.State Justice InstituteSalaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2014: 
Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: 
Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral Provisions(including rescissions) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505. 
(a)Subject to subsections (b) and (c), none of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(b)None of the funds provided under this Act to any agency of the Department of Justice, or provided under previous appropriations Acts to any agency of the Department of Justice that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 45 days in advance of such reprogramming of funds. 
(c)Subsection (b) of this section shall sunset on September 30, 2013. 
506. 
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories, or its possessions. 
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. 
(b)The report described in subsection (a) shall be submitted within 30 days of the end of the first quarter of fiscal year 2013, and subsequent reports shall be submitted within 30 days of the end of each quarter thereafter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 
508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601) in any fiscal year in excess of $730,000,000 shall not be available for obligation until the following fiscal year. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 
514. 
(a)Tracing studies conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives are released without adequate disclaimers regarding the limitations of the data. 
(b)For fiscal year 2013 and thereafter, the Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases, language similar to the following that would make clear that trace data cannot be used to draw broad conclusions about firearms-related crime: 
(1)Firearm traces are designed to assist law enforcement authorities in conducting investigations by tracking the sale and possession of specific firearms. Law enforcement agencies may request firearms traces for any reason, and those reasons are not necessarily reported to the Federal Government. Not all firearms used in crime are traced and not all firearms traced are used in crime. 
(2)Firearms selected for tracing are not chosen for purposes of determining which types, makes, or models of firearms are used for illicit purposes. The firearms selected do not constitute a random sample and should not be considered representative of the larger universe of all firearms used by criminals, or any subset of that universe. Firearms are normally traced to the first retail seller, and sources reported for firearms traced do not necessarily represent the sources or methods by which firearms in general are acquired for use in crime. 
515. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(d)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(e)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
516. 
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire an information technology system unless the head of the entity involved, in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, has made an assessment of any associated risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured or assembled by one or more entities that are owned, directed or subsidized by the People's Republic of China. 
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire an information technology system described in an assessment required by subsection (a) and produced, manufactured or assembled by one or more entities that are owned, directed or subsidized by the People's Republic of China unless the head of the assessing entity described in subsection (a) determines, and reports that determination to the Committees on Appropriations of the House of Representatives and the Senate, that the acquisition of such system is in the national interest of the United States. 
517.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
518. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
519.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
520.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement. 
521.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts. 
522.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 
523.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of the Intelligence Authorization Act for fiscal year 2013. 
524.The Departments, agencies, and commissions funded under this Act, shall establish and maintain on the homepages of their Internet websites— 
(1)a direct link to the Internet websites of their Offices of Inspectors General; and 
(2)a mechanism on the Offices of Inspectors General website by which individuals may anonymously report cases of waste, fraud, or abuse with respect to those Departments, agencies, and commissions. 
525.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. (rescissions)  
526. 
(a)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2013, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $26,000,000; 
(2)Legal Activities, Assets Forfeiture Fund, $722,697,000; 
(3)Bureau of Alcohol, Tobacco, Firearms and Explosives, Violent Crime Reduction Program, $1,028,000; 
(4)Federal Prison System, Buildings and Facilities, $64,700,000; 
(5)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $12,000,000; 
(6)State and Local Law Enforcement Activities, Office of Justice Programs, $43,000,000; and 
(7)State and Local Law Enforcement Activities, Community Oriented Policing Services, $12,200,000. 
(b)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2013, specifying the amount of each rescission made pursuant to subsection (a). 
527.None of the funds appropriated or otherwise made available in this Act may be used in a manner that is inconsistent with the principal negotiating objective of the United States with respect to trade remedy laws to preserve the ability of the United States— 
(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard laws; 
(2)to avoid agreements that— 
(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies; or 
(B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and 
(3)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market-access barriers. 
528.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
529.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States, unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 
530.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
531. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
532.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries. 
533.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
534.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States Government receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
535. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)The limitation in subsection (a) shall also apply to any funds used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP has certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and 
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 
536.None of the funds made available in this Act may be used to relocate the Bureau of the Census or employees from the Department of Commerce to the jurisdiction of the Executive Office of the President. 
537.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 
538.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and 
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
539. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
540.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
541.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
542.None of the funds made available by this Act may be used to pay the salary of any officer or employee of the Department of Commerce who uses amounts in the Fisheries Enforcement Asset Forfeiture Fund of the National Oceanic and Atmospheric Administration that consists of the sums described in section 311(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)(1)) for any purpose other than a purpose specifically authorized under such section. 
543. 
(a)None of the funds made available by this Act may be used to carry out the functions of the Political Science Program in the Division of Social and Economic Sciences of the Directorate for Social, Behavioral, and Economic Sciences of the National Science Foundation, except for research projects that the Director of the National Science Foundation certifies as promoting national security or the economic interests of the United States. 
(b)The Director of the National Science Foundation shall publish a statement of the reason for each certification made pursuant to subsection (a) on the public website of the National Science Foundation. 
(c)Any unobligated balances for the Political Science Program described in subsection (a) may be provided for other scientific research and studies that do not duplicate those being funded by other Federal agencies.This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013. 
CDepartment of Defense Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2013, for military functions administered by the Department of Defense and for other purposes, namely: 
IMilitary personnelMilitary personnel, ArmyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $40,199,263,000.Military personnel, NavyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $26,902,346,000.Military personnel, Marine CorpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,531,549,000.Military personnel, Air Force For pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,052,826,000.Reserve personnel, Army For pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,456,823,000.Reserve personnel, Navy For pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,874,023,000.Reserve personnel, Marine CorpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $658,251,000.Reserve personnel, Air ForceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,722,425,000.National Guard personnel, ArmyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,981,577,000.National Guard personnel, Air Force For pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,153,990,000. 
IIOperation and maintenanceOperation and maintenance, ArmyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $35,409,260,000.Operation and maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $41,614,453,000.Operation and maintenance, Marine CorpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $6,034,963,000.Operation and maintenance, Air ForceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $34,780,406,000.Operation and maintenance, Defense-Wide(Including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $31,862,980,000: 
Provided, That not more than $30,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $36,480,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $8,563,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, Army ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,182,923,000.Operation and maintenance, Navy ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,256,347,000.Operation and maintenance, Marine Corps ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $277,377,000.Operation and maintenance, Air Force ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,261,324,000.Operation and maintenance, Army National GuardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,154,161,000.Operation and maintenance, Air National GuardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,494,326,000.United States Court of Appeals for the Armed ForcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $13,516,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, Army(Including transfer of funds)For the Department of the Army, $335,921,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, Navy(Including transfer of funds)For the Department of the Navy, $310,594,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, Air Force(Including transfer of funds)For the Department of the Air Force, $529,263,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, Defense-Wide(Including transfer of funds)For the Department of Defense, $11,133,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(Including transfer of funds)For the Department of the Army, $287,543,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas Humanitarian, Disaster, and Civic AidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $108,759,000, to remain available until September 30, 2014.Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $519,111,000, to remain available until September 30, 2015.Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $50,198,000. 
IIIProcurementAircraft procurement, ArmyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $6,028,754,000, to remain available for obligation until September 30, 2015.Missile procurement, ArmyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,535,433,000, to remain available for obligation until September 30, 2015.Procurement of weapons and tracked combat vehicles, ArmyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,857,823,000, to remain available for obligation until September 30, 2015.Procurement of ammunition, ArmyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,641,306,000, to remain available for obligation until September 30, 2015.Other procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,741,664,000, to remain available for obligation until September 30, 2015.Aircraft procurement, NavyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,382,152,000, to remain available for obligation until September 30, 2015.Weapons procurement, NavyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,036,871,000, to remain available for obligation until September 30, 2015.Procurement of ammunition, Navy and Marine CorpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $659,897,000, to remain available for obligation until September 30, 2015.Shipbuilding and conversion, NavyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:Carrier Replacement Program, $565,371,000;Virginia Class Submarine, $3,217,601,000;Virginia Class Submarine (AP), $1,652,557,000;CVN Refuelings, $1,613,392,000;CVN Refuelings (AP), $70,010,000;DDG–1000 Program, $669,222,000;DDG–51 Destroyer, $4,036,628,000;DDG–51 Destroyer (AP), $466,283,000;Littoral Combat Ship, $1,784,959,000;LPD–17 (AP), $263,255,000;Joint High Speed Vessel, $189,196,000;Moored Training Ship, $307,300,000;LCAC Service Life Extension Program, $85,830,000; andFor outfitting, post delivery, conversions, and first destination transportation, $290,035,000.Completion of Prior Year Shipbuilding Programs, $372,573,000. In all: $15,584,212,000, to remain available for obligation until September 30, 2017: 
Provided, That additional obligations may be incurred after September 30, 2017, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards.Other procurement, NavyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $5,955,078,000, to remain available for obligation until September 30, 2015.Procurement, Marine CorpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,411,411,000, to remain available for obligation until September 30, 2015.Aircraft procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $11,774,019,000, to remain available for obligation until September 30, 2015.Missile procurement, Air ForceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $4,962,376,000, to remain available for obligation until September 30, 2015.Procurement of ammunition, Air ForceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $594,694,000, to remain available for obligation until September 30, 2015.Other procurement, Air ForceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,082,508,000, to remain available for obligation until September 30, 2015.Procurement, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,878,985,000, to remain available for obligation until September 30, 2015.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $223,531,000, to remain available until expended. 
IVResearch, development, test and evaluationResearch, development, test and evaluation, ArmyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $8,676,627,000, to remain available for obligation until September 30, 2014.Research, development, test and evaluation, Navy For expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $16,963,398,000, to remain available for obligation until September 30, 2014: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program.Research, development, test and evaluation, Air Force For expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $25,432,738,000, to remain available for obligation until September 30, 2014.Research, development, test and evaluation, defense-Wide(Including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,631,946,000, to remain available for obligation until September 30, 2014: 
Provided, That of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: 
Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $223,768,000, to remain available for obligation until September 30, 2014. 
VRevolving and management fundsDefense working capital funds 
For the Defense Working Capital Funds, $1,516,184,000.National defense sealift fundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $697,840,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes. 
VIOther Department of Defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $32,715,304,000; of which $30,885,165,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available until September 30, 2014, and of which up to $15,934,952,000 may be available for contracts entered into under the TRICARE program; of which $521,762,000, to remain available for obligation until September 30, 2015, shall be for procurement; and of which $1,308,377,000, to remain available for obligation until September 30, 2014, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: 
Provided further, That of the funds provided to develop a joint Department of Defense—Department of Veterans Affairs (DOD–VA) integrated Electronic Health Record, not more than 25 percent may be obligated until the DOD–VA Interagency Program Office submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a plan for expenditure that: (1) defines the budget and cost baseline for development of the integrated Electronic Health Record; (2) identifies the deployment timeline for the system for both agencies; (3) breaks out annual and total spending for each Department; (4) relays detailed cost-sharing business rules; (5) establishes data standardization schedules between the Departments; (6) has been submitted to the Government Accountability Office for review; and (7) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government.Chemical agents and munitions destruction, DefenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,301,786,000, of which $635,843,000 shall be for operation and maintenance, of which no less than $53,948,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $22,214,000 for activities on military installations and $31,734,000, to remain available until September 30, 2014, to assist State and local governments; $18,592,000 shall be for procurement, to remain available until September 30, 2015, of which $1,823,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $647,351,000, to remain available until September 30, 2014, shall be for research, development, test and evaluation, of which $627,705,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program.Drug interdiction and counter-Drug activities, Defense(Including transfer of funds) For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,159,263,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the Inspector General For expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $350,321,000, of which $347,621,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,700,000, to remain available until September 30, 2015, shall be for procurement. 
VIIRelated agenciesCentral Intelligence Agency Retirement and Disability System FundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence Community Management AccountFor necessary expenses of the Intelligence Community Management Account, $534,421,000. 
VIIIGeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers’ Training Corps.(transfer of funds)  
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2013: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. 
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2013: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. 
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.(transfer of funds)  
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government’s liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; 
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and 
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows:F/A–18E, F/A–18F, and EA–18G aircraft; up to 10 DDG–51 Arleigh Burke class Flight IIA guided missile destroyers, as well as the AEGIS Weapon Systems, MK 41 Vertical Launching Systems, and Commercial Broadband Satellite Systems associated with those vessels; SSN–774 Virginia class submarine and government-furnished equipment; CH–47 Chinook helicopter; and V–22 Osprey aircraft variants. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During fiscal year 2013, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. 
(b)The fiscal year 2014 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2014 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2014. 
(c)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.(transfer of funds)  
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 
8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 
8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8019.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making Appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 
8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8022. 
(a)Of the funds made available in this Act, not less than $38,634,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$28,404,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counterdrug activities, and drug demand reduction activities involving youth programs; 
(2)$9,298,000 shall be available from Aircraft Procurement, Air Force; and 
(3)$932,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 
8023. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2013 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2013, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided; That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
(e)The Secretary of Defense shall, with the submission of the department’s fiscal year 2014 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 
8024.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 
8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary’s blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. 
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2013. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. 
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 
8029. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. 
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1). 
8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8031. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. 
(b)The fiscal year 2014 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2014 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2014 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8032.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2014: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947, as amended, shall remain available until September 30, 2014. 
8033.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands. 
8034.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 
8035. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. 
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8036.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work; 
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or 
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense. 
8037. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee’s place of duty remains at the location of that headquarters. 
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; or 
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense. 
8038.None of the funds made available in this Act may be used to approve or license the sale of the F–22A advanced tactical fighter to any foreign government: 
Provided, That the Department of Defense may conduct or participate in studies, research, design and other activities to define and develop a future export version of the F–22A that protects classified and sensitive information, technologies and U.S. warfighting capabilities. 
8039. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; 
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization’s personnel-related costs for performance of that activity or function by Federal employees; or 
(B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. 
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); 
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). 
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(rescissions) 
8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts:Shipbuilding and Conversion, Navy, 2007/ 2018: DDG–51 Destroyer, $98,400,000;Shipbuilding and Conversion, Navy, 2007/ 2018: DDG–51 Destroyer Advance Procurement, $2,500,000;Shipbuilding and Conversion, Navy, 2007/ 2018: CVN Refueling Overhaul, $14,100,000;Procurement of Ammunition, Army, 2011/ 2013, $14,862,000;Other Procurement, Army, 2011/2013, $108,098,000;Aircraft Procurement, Navy, 2011/2013, $43,860,000; Shipbuilding and Conversion, Navy, 2011/ 2015: DDG–51 Destroyer, $215,300,000; Weapons Procurement, Navy, 2011/2013, $22,000,000; Aircraft Procurement, Air Force, 2011/2013, $93,400,000; Other Procurement, Air Force, 2011/2013, $9,500,000;Operation and Maintenance, Defense-Wide, 2012/XXXX, $21,000,000; Aircraft Procurement, Army, 2012/2014, $47,400,000; Other Procurement, Army, 2012/2014, $179,608,000; Aircraft Procurement, Navy, 2012/2014, $19,040,000;Shipbuilding and Conversion, Navy, 2012/ 2016: Littoral Combat Ship, $28,800,000;Shipbuilding and Conversion, Navy, 2012/ 2016: DDG–51 Destroyer, $83,000,000;Weapons Procurement, Navy, 2012/2014, $36,467,000;Procurement of Ammunition, Navy and Marine Corps, 2012/2014, $16,300,000;Procurement, Marine Corps, 2012/2014, $132,555,000;Aircraft Procurement, Air Force, 2012/2014, $394,299,000;Missile Procurement, Air Force, 2012/2014, $52,898,000;Other Procurement, Air Force, 2012/2014, $55,800,000;Procurement, Defense-Wide, 2012/2014, $16,000,000;Research, Development, Test and Evaluation, Army, 2012/2013, $41,000,000;Research, Development, Test and Evaluation, Navy, 2012/2013, $246,800,000;Research, Development, Test and Evaluation, Air Force, 2012/2013, $149,460,000. 
8041.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 
8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People’s Republic of Korea unless specifically appropriated for that purpose. 
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8044.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting. 
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8047.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 
8048.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8049. 
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer. 
(b)This section applies to— 
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and 
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation. 
(c)A notice under subsection (a) shall include the following: 
(1)A description of the equipment, supplies, or services to be transferred. 
(2)A statement of the value of the equipment, supplies, or services to be transferred. 
(3)In the case of a proposed transfer of equipment or supplies— 
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and 
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement. 
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(including transfer of funds) 
8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and 
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. 
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. 
8054.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source. 
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8056. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. 
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and 
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 
8057. 
(a)None of the funds made available by this Act may be used to support any training program involving a unit of the security forces or police of a foreign country if the Secretary of Defense has received credible information from the Department of State that the unit has committed a gross violation of human rights, unless all necessary corrective steps have been taken. 
(b)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to conduct any training program referred to in subsection (a), full consideration is given to all credible information available to the Department of State relating to human rights violations by foreign security forces. 
(c)The Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a) if he determines that such waiver is required by extraordinary circumstances. 
(d)Not more than 15 days after the exercise of any waiver under subsection (c), the Secretary of Defense shall submit a report to the congressional defense committees describing the extraordinary circumstances, the purpose and duration of the training program, the United States forces and the foreign security forces involved in the training program, and the information relating to human rights violations that necessitates the waiver. 
8058.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8059.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so. 
8060.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 
8061.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8062.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8063.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 
8064.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis. 
8065.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.(including transfer of funds) 
8066.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $133,381,000 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8067.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2013.(including transfer of funds) 
8068.During the current fiscal year, not to exceed $200,000,000 from funds available under Operation and Maintenance, Defense-Wide may be transferred to the Department of State Global Security Contingency Fund: 
Provided, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers to the Department of State Global Security Contingency Fund, notify the congressional defense committees in writing with the source of funds and a detailed justification, execution plan, and timeline for each proposed project. 
8069.In addition to amounts provided elsewhere in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8070.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $479,736,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $211,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, $149,679,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $39,200,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, $74,692,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture, and $44,365,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
8071. 
(a)None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of U.S. Navy forces assigned to the Pacific fleet. 
(b)None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give United States Transportation Command operational and administrative control of C–130 and KC–135 forces assigned to the Pacific and European Air Force Commands. 
(c)The command and control relationships in subsections (a) and (b) which existed on March 13, 2011, shall remain in force unless changes are specifically authorized in a subsequent Act. 
(d)This subsection does not apply to administrative control of Navy Air and Missile Defense Command.(including transfer of funds) 
8072.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $372,573,000 shall be available until September 30, 2013, to fund prior year shipbuilding cost increases: 
Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: 
Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2007/2013: LHA Replacement Program $156,685,000; 
(2)Under the heading Shipbuilding and Conversion, Navy, 2008/2013: LPD–17 Amphibious Transport Dock Program $80,888,000; and 
(3)Under the heading Shipbuilding and Conversion, Navy, 2009/2013: CVN Refueling Overhauls Program $135,000,000. 
8073.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of the Intelligence Authorization Act for Fiscal Year 2013. 
8074.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8075.The budget of the President for fiscal year 2014 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces’ participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, and the Procurement accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8076.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 
8077.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: 
Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, he shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8078.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8079.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8080. 
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized. 
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces.(including transfer of funds) 
8081.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act. 
8082.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year. 
8083. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. 
(b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8084.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8085.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2014. 
8086.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8087.The Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books: 
(1)For procurement programs requesting more than $10,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40, Budget Item Justification. 
(2)For research, development, test and evaluation projects requesting more than $5,000,000 in any fiscal year, the R–1, Research, Development, Test and Evaluation Program; R–2, Research, Development, Test and Evaluation Budget Item Justification; R–3, Research, Development, Test and Evaluation Project Cost Analysis; and R–4, Research, Development, Test and Evaluation Program Schedule Profile. 
8088. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2013: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President’s budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. 
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.(including transfer of funds) 
8089.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision. 
8090. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 403–1(d)) that— 
(1)creates a new start effort; 
(2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or 
(4)transfers funding between appropriations,unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 403–1(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
8091.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President’s budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. 
8092.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate. 
8093.The Department of Defense shall continue to report incremental contingency operations costs for Operation New Dawn and Operation Enduring Freedom, or any other named operations in the U.S. Central Command area of operation on a monthly basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.(including transfer of funds) 
8094.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(including transfer of funds) 
8095.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances to the Defense Acquisition Workforce Development Fund in accordance with the requirements of section 1705 of title 10, United States Code. 
8096. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8097. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. 
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor’s or subcontractor’s agreements with employees or independent contractors that may not be enforced in a court of the United States. 
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded. 
8098.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.(including transfer of funds) 
8099.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $139,204,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8100.The Office of the Director of National Intelligence shall not employ more Senior Executive employees than are specified in the classified annex. 
8101.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to pay a retired general or flag officer to serve as a senior mentor advising the Department of Defense unless such retired officer files a Standard Form 278 (or successor form concerning public financial disclosure under part 2634 of title 5, Code of Federal Regulations) to the Office of Government Ethics. 
8102.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(including transfer of funds) 
8103.There is hereby established in the Treasury of the United States the Ship Modernization, Operations and Sustainment Fund. There is appropriated $2,382,100,000, for the Ship Modernization, Operations and Sustainment Fund, to remain available until September 30, 2014: 
Provided, That the Secretary of the Navy shall transfer funds from the Ship Modernization, Operations and Sustainment Fund to appropriations for military personnel; operation and maintenance; research, development, test and evaluation; and procurement, only for the purposes of manning, operating, sustaining, equipping and modernizing the Ticonderoga-class guided missile cruisers CG–63, CG–64, CG–65, CG–66, CG–68, CG–69, CG–73, and the Whidbey Island-class dock landing ships LSD–41 and LSD–46: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred: 
Provided further, That the transfer authority provided herein shall be in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of the Navy shall, not less than 30 days prior to making any transfer from the Ship Modernization, Operations and Sustainment Fund, notify the congressional defense committees in writing of the details of such transfer. 
8104.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 2,500 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: 
Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available. 
8105.Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall resume quarterly reporting of the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter. 
8106.None of the funds appropriated in this or any other Act may be used to plan, prepare for, or otherwise take any action to undertake or implement the separation of the National Intelligence Program budget from the Department of Defense budget.(including transfer of funds) 
8107.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $2,000,000,000 of the funds made available in this Act for the National Intelligence Program: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2013.(including transfer of funds) 
8108.In addition to amounts provided elsewhere in the Act, there is appropriated $270,000,000 for an additional amount for Operation and Maintenance, Defense-Wide, to be available until expended: 
Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: 
Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: 
Provided further, That funds may not be made available for a school unless its enrollment of Department of Defense-connected children is greater than 50 percent. 
8109.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense. 
8110. 
(a) 
(1)Except as provided in paragraph (2) and subsection (d), none of the funds appropriated or otherwise made available in this or any other Act may be used to transfer any individual detained at Guantánamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary of Defense submits to Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual. 
(2)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantánamo to effectuate— 
(A)an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance); or 
(B)a pre-trial agreement entered in a military commission case prior to the date of the enactment of this Act. 
(b)A certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that— 
(1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantánamo is to be transferred— 
(A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; 
(B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility; 
(C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual; 
(D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future; 
(E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or re-engage in any terrorist activity; and 
(F)has agreed to share with the United States any information that— 
(i)is related to the individual or any associates of the individual; and 
(ii)could affect the security of the United States, its citizens, or its allies; and 
(2)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary’s certifications. 
(c) 
(1)Except as provided in paragraph (2) and subsection (d), none of the funds appropriated or otherwise made available in this or any other Act may be used to transfer any individual detained at Guantánamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantánamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity. 
(2)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantánamo to effectuate— 
(A)an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance); or 
(B)a pre-trial agreement entered in a military commission case prior to the date of the enactment of this Act. 
(d) 
(1)The Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that— 
(A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived; 
(B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred; 
(C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and 
(D)the transfer is in the national security interests of the United States. 
(2)Whenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following: 
(A)A copy of the determination and the waiver concerned. 
(B)A statement of the basis for the determination, including— 
(i)an explanation why the transfer is in the national security interests of the United States; and 
(ii)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the subparagraph to be waived have been completely eliminated. 
(C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the subparagraph or subsection to be waived. 
(D)The assessment required by subsection (b)(2). 
(e)In this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term individual detained at Guantánamo means any individual located at United States Naval Station, Guantánamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)is— 
(i)in the custody or under the control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
(3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
8111. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
8112.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
8113.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
8114.None of the funds made available by this Act may be used in contravention of section 1590 or 1591 of title 18, United States Code, or in contravention of the requirements of section 106(g) or (h) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or (h)). 
8115.None of the funds made available by this Act for International Military education and training, foreign military financing, excess defense article, assistance under section 1206 of the National Defense Authorization Act for Fiscal year 2006 (Public Law 109–163; 119 Stat. 3456) issuance for direct commercial sales of military equipment, or peacekeeping operations for the countries of Chad, Yemen, Somalia, Sudan, the Democratic Republic of the Congo, and Burma may be used to support any military training or operation that include child soldiers, as defined by the Child Soldiers Prevention Act of 2008, and except if such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1). 
8116.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
8117.None of the funds made available by this Act may be used to retire, divest, realign, or transfer Air Force aircraft, to disestablish or convert units associated with such aircraft, or to disestablish or convert any other unit of the Air National Guard or Air Force Reserve: 
Provided, That this section shall not apply to actions affecting C–5, C–17, or E–8 aircraft, or the units associated with such aircraft: 
Provided further, That this section shall continue in effect through the date of enactment of an Act authorizing appropriations for fiscal year 2013 for military activities of the Department of Defense. 
8118.The Secretary of the Air Force shall obligate and expend funds previously appropriated for the procurement of RQ–4B Global Hawk and C–27J Spartan aircraft for the purposes for which such funds were originally appropriated. 
8119.It is the Sense of the Senate that the next available capital warship of the U.S. Navy be named the USS Ted Stevens to recognize the public service achievements, military service sacrifice, and undaunted heroism and courage of the long-serving United States Senator for Alaska. 
8120.None of the funds made available by this Act shall be used to retire C–23 Sherpa aircraft. 
8121.The total amount available in the Act for pay for civilian personnel of the Department of Defense for fiscal year 2013 shall be the amount otherwise appropriated or made available by this Act for such pay reduced by $72,718,000. 
8122.None of the funds made available by this Act may be used to enter into a contract for UH–60 Leak Proof Drip Pans using procedures other than competitive procedures (as defined in section 2302(2) of title 10, United States Code). 
8123.None of the funds appropriated or otherwise made available by this Act or any other Act may be used by the Department of Defense or a component thereof in contravention of section 1244 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1646; 22 U.S.C. 5952 note) or any provision of an Act authorizing appropriations for the Department of Defense for fiscal year 2013 relating to sharing classified ballistic missile defense information with Russia. 
8124.None of the Operation and Maintenance funds made available in this Act may be used in contravention of section 41106 of title 49, United States Code. 
8125.None of the funds made available by this Act may be used by the Department of Defense or any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
8126.None of the funds made available by this Act may be used to enter into a contract with any person or other entity listed in the Excluded Parties List System (EPLS)/System for Award Management (SAM) as having been convicted of fraud against the Federal Government. 
8127.None of the funds made available by this Act for the Department of Defense may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to Rosoboronexport: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8128.None of the funds made available by this Act may be used by the Secretary of Defense to implement an enrollment fee for the TRICARE for Life program under chapter 55 of title 10, United States Code, that does not exist as of the date of the enactment of this Act. 
8129. 
(a)Requirement To continue provision of tuition assistance for members of the Armed ForcesThe Secretaries of the military departments shall carry out tuition assistance programs for members of the Armed Forces during the remainder of fiscal year 2013 using amounts specified in subsection (b). 
(b)AmountsThe minimum amount used by the Secretary of a military department for tuition assistance for members of an Armed Force under the jurisdiction of that Secretary pursuant to subsection (a) shall be not less than— 
(1)the amount appropriated or otherwise made available by this Act for tuition assistance programs for members of that Armed Force, minus 
(2)an amount that is not more than the percentage of the reduction required to the Operation and Maintenance account for that Armed Force for fiscal year 2013 by the budget sequester required by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IXOverseas contingency operationsMilitary personnelMilitary personnel, ArmyFor an additional amount for Military Personnel, Army, $9,790,082,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military personnel, NavyFor an additional amount for Military Personnel, Navy, $774,225,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $1,425,156,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,286,783,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, ArmyFor an additional amount for Reserve Personnel, Army, $156,893,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, NavyFor an additional amount for Reserve Personnel, Navy, $39,335,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $24,722,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $25,348,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard personnel, ArmyFor an additional amount for National Guard Personnel, Army, $583,804,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $10,473,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenanceOperation and maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $28,452,018,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $5,839,934,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $4,116,340,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $9,249,736,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $7,714,079,000: 
Provided, That of the funds provided under this heading, not to exceed $1,650,000,000, to remain available until September 30, 2014, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military operations in support of Operation Enduring Freedom, and post-operation Iraq border security related to the activities of the Office of Security Cooperation in Iraq, notwithstanding any other provision of law: 
Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the requirement under this heading to provide notification to the appropriate congressional committees shall not apply with respect to a reimbursement for access based on an international agreement: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: 
Provided further, That such amount in this section is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $157,887,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $55,924,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $25,477,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $60,618,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $392,448,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $34,500,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Overseas contingency operations transfer fund(Including transfer of funds)In addition to amounts provided elsewhere in this Act, there is appropriated $582,884,000 for the Overseas Contingency Operations Transfer Fund for expenses directly relating to overseas contingency operations by United States military forces, to be available until expended: 
Provided, That of the funds made available in this section, the Secretary of Defense may transfer these funds only to military personnel accounts, operation and maintenance accounts, procurement accounts, and working capital fund accounts: 
Provided further, That the funds made available in this paragraph may only be used for programs, projects, or activities categorized as Overseas Contingency Operations in the fiscal year 2013 budget request for the Department of Defense and the justification material and other documentation supporting such request: 
Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: 
Provided further, That the Secretary shall notify the congressional defense committees 15 days prior to such transfer: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation and shall be available for the same purposes and for the same time period as originally appropriated: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan infrastructure fund(Including transfer of funds)For the Afghanistan Infrastructure Fund, $325,000,000, to remain available until September 30, 2014: 
Provided, That such funds shall be available to the Secretary of Defense for infrastructure projects in Afghanistan, notwithstanding any other provision of law, which shall be undertaken by the Secretary of State, unless the Secretary of State and the Secretary of Defense jointly decide that a specific project will be undertaken by the Department of Defense: 
Provided further, That the infrastructure referred to in the preceding proviso is in support of the counterinsurgency strategy, which may require funding for facility and infrastructure projects, including, but not limited to, water, power, and transportation projects and related maintenance and sustainment costs: 
Provided further, That the authority to undertake such infrastructure projects is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That any projects funded under this heading shall be jointly formulated and concurred in by the Secretary of State and Secretary of Defense: 
Provided further, That funds may be transferred to the Department of State for purposes of undertaking projects, which funds shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: 
Provided further, That any unexpended funds transferred to the Secretary of State under this authority shall be returned to the Afghanistan Infrastructure Fund if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason, or that the project no longer supports the counterinsurgency strategy in Afghanistan: 
Provided further, That any funds returned to the Secretary of Defense under the previous proviso shall be available for use under this appropriation and shall be treated in the same manner as funds not transferred to the Secretary of State: 
Provided further, That contributions of funds for the purposes provided herein to the Secretary of State in accordance with section 635(d) of the Foreign Assistance Act from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers to or from, or obligations from the Fund, notify the appropriate committees of Congress in writing of the details of any such transfer: 
Provided further, That the appropriate committees of Congress are the Committees on Armed Services, Foreign Relations and Appropriations of the Senate and the Committees on Armed Services, Foreign Affairs and Appropriations of the House of Representatives: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan security forces fundFor the Afghanistan Security Forces Fund, $5,124,167,000, to remain available until September 30, 2014: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $550,700,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile procurement, ArmyFor an additional amount for Missile Procurement, Army, $67,951,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of weapons and tracked combat vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $15,422,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $338,493,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, ArmyFor an additional amount for Other Procurement, Army, $1,740,157,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $215,698,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, NavyFor an additional amount for Weapons Procurement, Navy, $22,500,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $283,059,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, NavyFor an additional amount for Other Procurement, Navy, $98,882,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $822,054,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $305,600,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $34,350,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $116,203,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $2,680,270,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $188,099,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve equipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $1,500,000,000, to remain available for obligation until September 30, 2015: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluationResearch, development, test and evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $29,660,000, to remain available until September 30, 2014: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $52,519,000, to remain available until September 30, 2014: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $53,150,000, to remain available until September 30, 2014: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $112,387,000, to remain available until September 30, 2014: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and management fundsDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $243,600,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense programsDefense health programFor an additional amount for Defense Health Program, $993,898,000, which shall be for operation and maintenance: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug interdiction and counter-Drug activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $469,025,000, to remain available until September 30, 2014: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint improvised explosive device defeat fund(Including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $1,622,614,000, to remain available until September 30, 2015: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector General For an additional amount for the Office of the Inspector General, $10,766,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this title 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2013.(Including transfer of funds) 
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $3,500,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2013. 
9003.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance, Afghanistan Infrastructure Fund, or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the U.S. Central Command area of responsibility: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
9005.Not to exceed $200,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander’s Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $20,000,000: 
Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander’s Emergency Response Program in Afghanistan: 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. 
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. 
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. 
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: 
Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: 
Provided further, That the AROC must approve all projects and the execution plan under the Afghanistan Infrastructure Fund (AIF) and any project in excess of $5,000,000 from the Commanders Emergency Response Program (CERP): 
Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding provisos and accompanying report language for the ASFF, AIF, and CERP. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Notwithstanding any other provision of law, up to $93,000,000 of funds made available in this title under the heading Operation and Maintenance, Army may be obligated and expended for purposes of the Task Force for Business and Stability Operations, subject to the direction and control of the Secretary of Defense, with concurrence of the Secretary of State, to carry out strategic business and economic assistance activities in Afghanistan in support of Operation Enduring Freedom: 
Provided, That not less than 15 days before making funds available pursuant to the authority provided in this section for any project with a total anticipated cost of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for each proposed project. 
9012.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force up to $508,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction: 
Provided, That to the extent authorized under the National Defense Authorization Act for Fiscal Year 2013, the operations and activities that may be carried out by the Office of Security Cooperation in Iraq may, with the concurrence of the Secretary of State, include non-operational training activities in support of Iraqi Ministry of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions: 
Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees a plan for transitioning any such training activities that they determine are needed after the end of fiscal year 2013, to existing or new contracts for the sale of defense articles or defense services consistent with the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary of Defense shall submit to the congressional defense committees a written notification containing a detailed justification and timeline for the operations and activities of the Office of Security Cooperation in Iraq at each site where such operations and activities will be conducted during fiscal year 2013.(Rescissions)  
9013.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985:Retroactive Stop Loss Special Pay Program, 2009/XXXX, $127,200,000;Afghanistan Security Forces Fund, 2012/2013, $1,000,000,000;Other Procurement, Army, 2012/2014, $207,600,000;Procurement of Ammunition, Navy and Marine Corps, 2012/2014, $32,176,000;Procurement, Marine Corps, 2012/2014, $2,776,000;Mine Resistant Ambush Protected Vehicle Fund, 2012/2013, $400,000,000;Research, Development, Test and Evaluation, Air Force, 2012/2013, $50,000,000;Joint Improvised Explosive Device Defeat Fund, 2012/2014, $40,300,000. 
9014. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the Committees on Appropriations that the Government of Pakistan is— 
(1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; 
(3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; 
(5)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and 
(6)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in paragraph (a) on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so: 
Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises the authority of the previous proviso, the Secretaries shall report to the Committees on Appropriations on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: 
Provided further, That such report may be submitted in classified form if necessary. 
This division may be cited as the Department of Defense Appropriations Act, 2013. 
DDepartment of Homeland Security Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2013, and for other purposes, namely: 
IDepartmental management and operationsDepartmental operationsOffice of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $130,000,000: 
Provided, That not to exceed $45,000 shall be for official reception and representation expenses: 
Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: 
Provided further, That the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, expenditure plans for the Office of Policy, the Office for Intergovernmental Affairs, the Office for Civil Rights and Civil Liberties, the Citizenship and Immigration Services Ombudsman, and the Privacy Officer.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $218,511,000, of which not to exceed $2,250 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, $5,448,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $9,680,000 shall remain available until September 30, 2015, for the Human Resources Information Technology program: 
Provided further, That the Under Secretary for Management shall, pursuant to the requirements contained in House Report 112–331, submit to the Committees on Appropriations of the Senate and the House of Representatives with the President's budget proposal for fiscal year 2014, submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and quarterly updates to such report not later than 45 days after the completion of each quarter.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $51,500,000, of which $5,000,000 shall remain available until September 30, 2014, for financial systems modernization efforts.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $243,732,000; of which $118,000,000 shall be available for salaries and expenses; and of which $125,732,000, to remain available until September 30, 2015, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security: 
Provided, That the Department of Homeland Security Chief Information Officer shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code, a multi-year investment and management plan, to include each of fiscal years 2013 through 2016, for all information technology acquisition projects funded under this heading or funded by multiple components of the Department of Homeland Security through reimbursable agreements, that includes— 
(1)the proposed appropriations included for each project and activity tied to mission requirements, program management capabilities, performance levels, and specific capabilities and services to be delivered; 
(2)the total estimated cost and projected timeline of completion for all multi-year enhancements, modernizations, and new capabilities that are proposed in such budget or underway; 
(3)a detailed accounting of operations and maintenance and contractor services costs; and 
(4)a current acquisition program baseline for each project, that— 
(A)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline; 
(B)aligns the acquisition programs covered by the baseline to mission requirements by defining existing capabilities, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how each increment will address such known capability gaps; and 
(C)defines life-cycle costs for such programs.Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $322,280,000; of which not to exceed $3,825 shall be for official reception and representation expenses; and of which $94,359,000 shall remain available until September 30, 2014.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $121,164,000, of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. 
IISecurity, enforcement, and investigationsU.S. customs and border protectionSalaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,293,351,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: 
Provided, That for fiscal year 2013, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: 
Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year.Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $719,866,000; of which $325,526,000 shall remain available until September 30, 2015; and of which not less than $138,794,000 shall be for the development of the Automated Commercial Environment.Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $324,099,000, to remain available until September 30, 2015.Air and marine operations For necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, and other related equipment of the air and marine program, including salaries and expenses and operational training and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $799,006,000; of which $283,570,000 shall be available for salaries and expenses; and of which $515,436,000 shall remain available until September 30, 2015: 
Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2013 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan for the air and marine program required under this heading in Public Law 112–74.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $233,563,000, to remain available until September 30, 2017: 
Provided, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, an inventory of the real property of U.S. Customs and Border Protection and a plan for each activity and project proposed for funding under this heading that includes the full cost by fiscal year of each activity and project proposed and underway in fiscal year 2014. U.S. Immigration and customs enforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,394,402,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: 
Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: 
Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: 
Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable, of which $138,249,000 shall be for completion of Secure Communities deployment: 
Provided further, That the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 45 days after the end of each quarter of the fiscal year, on progress in implementing the preceding proviso and the funds obligated during that quarter to make such progress: 
Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: 
Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2013: 
Provided further, That of the total amount provided, not less than $2,753,610,000 is for detention and removal operations, including transportation of unaccompanied minor aliens: 
Provided further, That of the total amount provided, $10,300,000 shall remain available until September 30, 2014, for the Visa Security Program: 
Provided further, That not less than $10,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: 
Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been violated: 
Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: 
Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime.Automation modernization(including Transfer of Funds)For expenses of immigration and customs enforcement automated systems, $33,500,000, to remain available until September 30, 2015: 
Provided, That of the total amount provided, up to $1,000,000 may be transferred to the Department of Justice Executive Office of Immigration Review to improve case management and electronic communication with U.S. Immigration and Customs Enforcement: 
Provided further, That no transfer described in the previous proviso shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer.ConstructionFor necessary expenses to plan, construct, renovate, equip, and maintain buildings and facilities necessary for the administration and enforcement of the laws relating to customs and immigration, $5,000,000, to remain available until September 30, 2016.Transportation security administrationAviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,052,620,000, to remain available until September 30, 2014, of which not to exceed $7,650 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, not to exceed $3,975,517,000 shall be for screening operations, of which $408,930,000 shall be available for explosives detection systems; $115,204,000 shall be for checkpoint support; and not to exceed $1,077,103,000 shall be for aviation security direction and enforcement: 
Provided further, That of the amount made available in the preceding proviso for explosives detection systems, $99,930,000 shall be available for the purchase and installation of these systems: 
Provided further, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: 
Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: 
Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2013 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $2,982,620,000: 
Provided further, That any security service fees collected in excess of the amount made available under this heading shall become available during fiscal year 2014: 
Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2013, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: 
Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: 
Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: 
Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs; 
(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities: 
Provided further, That the Administrator of the Transportation Security Administration shall, within 270 days of the date of enactment of this Act, establish procedures allowing members of cabin flight crews of air carriers to participate in the Known Crewmember pilot program, unless the Administrator determines that meeting the requirement within this timeline is not practicable and informs the Committees on Appropriations of the Senate and House of Representatives of the basis for that determination and the new timeline for implementing the requirement: 
Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $124,418,000, to remain available until September 30, 2014.Transportation threat assessment and credentialingFor necessary expenses for the development and implementation of screening programs of the Office of Transportation Threat Assessment and Credentialing, $192,424,000, to remain available until September 30, 2014.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support and intelligence pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $954,277,000, to remain available until September 30, 2014: 
Provided, That of the funds appropriated under this heading, $20,000,000 may not be obligated for headquarters administration until the Administrator of the Transportation Security Administration submits to the Committees on Appropriations of the Senate and the House of Representatives detailed expenditure plans for air cargo security, checkpoint support, and explosives detection systems refurbishment, procurement, and installations on an airport-by-airport basis for fiscal year 2013: 
Provided further, That these plans shall be submitted not later than 60 days after the date of enactment of this Act.Federal air marshalsFor necessary expenses of the Federal Air Marshal Service, $907,757,000: 
Provided, That the Director of the Federal Air Marshal Service shall submit to the Committees on Appropriations of the Senate and the House of Representatives not later than 45 days after the date of enactment of this Act a detailed, classified expenditure and staffing plan for ensuring optimal coverage of high risk flights.Coast GuardOperating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,074,782,000; of which $594,000,000 shall be for defense-related activities, of which $254,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $15,300 shall be for official reception and representation expenses: 
Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: 
Provided further, That of the funds provided under this heading, $75,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a revised future-years capital investment plan for fiscal years 2014 through 2018, as specified under the heading Coast Guard Acquisition, Construction, and Improvements of this Act is submitted to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,151,000, to remain available until September 30, 2017.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $132,528,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease and operation of facilities and equipment; as authorized by law; $1,545,393,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $10,000,000 shall remain available until September 30, 2017, for military family housing, of which not more than $6,828,691 shall be derived from the Coast Guard Housing Fund established pursuant to 14 U.S.C. 687; of which $1,082,800,000 shall be available until September 30, 2017, to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; of which $190,500,000 shall be available until September 30, 2017, to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; of which $64,000,000 shall be available until September 30, 2017, for other acquisition programs; of which $84,411,000 shall be available until September 30, 2017, for shore facilities and aids to navigation, including waterfront facilities at Navy installations used by the Coast Guard; of which $113,682,000 shall be available for personnel compensation and benefits and related costs: 
Provided, That the funds provided by this Act shall be immediately available and allotted to contract for the production of the sixth National Security Cutter notwithstanding the availability of funds for post-production costs: 
Provided further, That the funds provided by this Act shall be immediately available and allotted to contract for long lead time materials, components, and designs for the seventh National Security Cutter notwithstanding the availability of funds for production costs or post-production costs: 
Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget; 
(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier; 
(4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— 
(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— 
(i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics; 
(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps; 
(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and 
(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: 
Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget as submitted under section 1105(a) of title 31, United States Code, for that fiscal year: 
Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: 
Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with respect to the amounts made available under this heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $19,690,000, to remain available until September 30, 2017, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,423,000,000, to remain available until expended.United states secret serviceSalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,555,913,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2014; and of which $4,000,000 shall be for activities related to training in electronic crimes investigations and forensics: 
Provided, That up to $18,000,000 for protective travel shall remain available until September 30, 2014: 
Provided further, That $4,500,000 for National Special Security Events shall remain available until September 30, 2014: 
Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: 
Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: 
Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: 
Provided further, That for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of persons and facilities and Domestic field operations.Acquisition, construction, improvements, and Related ExpensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $56,750,000; of which $4,430,000, to remain available until September 30, 2017, shall be for acquisition, construction, improvement, and maintenance of facilities; and of which $52,320,000, to remain available until September 30, 2015, shall be for information integration and technology transformation execution: 
Provided, That the Director of the United States Secret Service shall submit to the Committees on Appropriations of the Senate and the House of Representatives at the time that the President’s budget proposal for fiscal year 2014 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, a multi-year investment and management plan for its Information Integration and Technology Transformation program that describes funding for the current fiscal year and the following 3 fiscal years, with associated plans for systems acquisition and technology deployment. 
IIIProtection, preparedness, response, and recoveryNational protection and programs directorateManagement and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, and information technology, $50,220,000: 
Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,157,529,000, of which $200,000,000, shall remain available until September 30, 2014: 
Provided, That of the total amount provided for the Infrastructure security compliance program, project, and activity, $20,000,000 shall not be available for obligation until the Under Secretary for the National Protection and Programs Directorate submits to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan for the Chemical Facility Anti-Terrorism Standards program that includes the number of facilities covered by the program, inspectors on-board, inspections pending, and inspections projected to be completed by September 30, 2013.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: 
Provided, That the Secretary of Homeland Security and the Director of the Office of Management and Budget shall certify in writing to the Committees on Appropriations of the Senate and the House of Representatives not later than May 1, 2013, that the operations of the Federal Protective Service will be fully funded in fiscal year 2013 through revenues and collection of security fees, and shall adjust the fees to ensure fee collections are sufficient to ensure that the Federal Protective Service maintains not fewer than 1,371 full-time equivalent staff and 1,007 full-time equivalent Police Officers, Inspectors, Area Commanders, and Special Agents who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings (referred to as in-service field staff): 
Provided further, That the Director of the Federal Protective Service shall include with the submission of the President's fiscal year 2014 budget a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $232,422,000: 
Provided, That of the total amount made available under this heading, $113,956,000 shall remain available until September 30, 2015: 
Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than 60 days after the date of enactment of this Act, an expenditure plan for the Office of Biometric Identity Management: 
Provided further, That the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives at the time the President's budget is submitted each year under section 1105(a) of title 31, United States Code, a multi-year investment and management plan for the Office of Biometric Identity Management program, to include each fiscal year starting with the current fiscal year and the 3 subsequent fiscal years, that provides— 
(1)the proposed appropriation for each activity tied to mission requirements and outcomes, program management capabilities, performance levels, and specific capabilities and services to be delivered, noting any deviations in cost or performance from the prior fiscal years expenditure or investment and management plan for United States Visitor and Immigrant Status Indicator Technology; 
(2)the total estimated cost, projected funding by fiscal year, and projected timeline of completion for all enhancements, modernizations, and new capabilities proposed in such budget and underway, including and clearly delineating associated efforts and funds requested by other agencies within the Department of Homeland Security and in the Federal Government and detailing any deviations in cost, performance, schedule, or estimated date of completion provided in the prior fiscal years expenditure or investment and management plan for United States Visitor and Immigrant Status Indicator Technology; and 
(3)a detailed accounting of operations and maintenance, contractor services, and program costs associated with the management of identity services: 
Provided further, That amounts obligated under Public Law 112–175 for National Protection and Programs Directorate, United States Visitor and Immigrant Status Indicator Technology shall be charged to the appropriate successor account of the following: National Protection and Programs Directorate, Office of Biometric Identity Management; U.S. Customs and Border Protection, Salaries and Expenses; or U.S. Immigration and Customs Enforcement, Salaries and Expenses.Office of health affairsFor necessary expenses of the Office of Health Affairs, $132,499,000; of which $26,702,000 is for salaries and expenses; and of which $85,390,000 is for BioWatch operations: 
Provided, That of the amount made available under this heading, $20,407,000 shall remain available until September 30, 2014, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection: 
Provided further, That not to exceed $2,250 shall be for official reception and representation expenses.Federal emergency management agencySalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $973,118,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), and the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 917): 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses: 
Provided further, That for fiscal year 2013 and thereafter, for purposes of planning, coordination, execution, and decision making related to mass evacuation during a disaster, the Governors of the State of West Virginia and the Commonwealth of Pennsylvania, or their designees, shall be incorporated into efforts to integrate the activities of Federal, State, and local governments in the National Capital Region, as defined in section 882 of the Homeland Security Act of 2002 (Public Law 107–296): 
Provided further, That of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: 
Provided further, That of the total amount made available under this heading, $22,000,000 shall remain available until September 30, 2014, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: 
Provided further, That of the total amount made available under this heading, $5,000,000 shall remain available until September 30, 2014, for expenses related to modernization of automated systems: 
Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan including results to date, plans for the program, and a list of projects with associated funding provided from prior appropriations and provided by this Act for modernization of automated systems.State and local programsFor grants contracts, cooperative agreements, and other activities, $1,466,082,000, which shall be allocated as follows: 
(1)Not less than $346,600,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which not less than $46,600,000 shall be for Operation Stonegarden: 
Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2013, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)Not less than $500,376,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $10,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. 
(3)Not less than $97,500,000 shall be for Public Transportation Security Assistance and Railroad Security Assistance under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135 and 1163), of which not less than $10,000,000 shall be for Amtrak security: 
Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)Not less than $97,500,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107. 
(5)Notwithstanding section 503 of this Act, $188,932,000 shall be distributed, according to threat, vulnerability, and consequence, at the discretion of the Secretary of Homeland Security based on the following authorities: 
(A)The State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605): 
Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2013, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(B)Operation Stonegarden. 
(C)The Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604). 
(D)Organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. 
(E)Public Transportation Security Assistance and Railroad Security Assistance, under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135 and 1163), including Amtrak security: 
Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(F)Port Security Grants in accordance with 46 U.S.C. 70107. 
(G)Over-the-Road Bus Security Assistance under section 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1182). 
(H)The Metropolitan Medical Response System under section 635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723). 
(I)The Citizen Corps Program. 
(J)The Driver’s License Security Grants Program in accordance with section 204 of the REAL ID Act of 2005 (49 U.S.C. 30301 note). 
(K)The Interoperable Emergency Communications Grant Program under section 1809 of the Homeland Security Act of 2002 (6 U.S.C. 579). 
(L)Emergency Operations Centers under section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c). 
(M)The Buffer Zone Protection Program Grants. 
(N)Regional Catastrophic Preparedness Grants. 
(6)$235,174,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $157,991,000 shall be for training of State, local, and tribal emergency response providers: 
Provided, That for grants under paragraphs (1) through (5), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That in fiscal year 2013 and thereafter: (a) the Center for Domestic Preparedness may provide training to emergency response providers from the Federal Government, foreign governments, or private entities, if the Center for Domestic Preparedness is reimbursed for the cost of such training, and any reimbursement under this subsection shall be credited to the account from which the expenditure being reimbursed was made and shall be available, without fiscal year limitation, for the purposes for which amounts in the account may be expended; (b) the head of the Center for Domestic Preparedness shall ensure that any training provided under (a) does not interfere with the primary mission of the Center to train State and local emergency response providers; and (c) subject to (b), nothing in (a) prohibits the Center for Domestic Preparedness from providing training to employees of the Federal Emergency Management Agency in existing chemical, biological, radiological, nuclear, explosives, mass casualty, and medical surge courses pursuant to 5 U.S.C. 4103 without reimbursement for the cost of such training.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $675,000,000, to remain available until September 30, 2014, of which $337,500,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $337,500,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a).Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2013, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: 
Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: 
Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2013, and remain available until September 30, 2015.United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,007,926,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: 
Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a quarterly report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports: 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code: 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month: 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made; 
(B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event; and 
(D)the date on which funds appropriated will be exhausted: 
Provided further, That of the amount provided under this heading, $6,400,000,000 is for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 917), $95,329,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), and the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 917), $171,000,000, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to exceed $22,000,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $149,000,000 shall be available for flood plain management and flood mapping, to remain available until September 30, 2014: 
Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: 
Provided further, That in fiscal year 2013, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of: 
(1)$132,000,000 for operating expenses; 
(2)$1,056,602,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$120,000,000, which shall remain available until expended, for flood mitigation actions under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding subsection (f)(8) of such section 102 (42 U.S.C. 4012a(f)(8)) and subsection 1366(e) and paragraphs (2) and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e), 4104d(b)(2)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation.National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $25,000,000, to remain available until expended.Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: 
Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading. 
IVResearch and development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $111,924,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: 
Provided, That notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: 
Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.Federal law enforcement training centerSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $228,467,000; of which up to $44,758,000 shall remain available until September 30, 2014, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $9,180 shall be for official reception and representation expenses: 
Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: 
Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by Public Law 112–74, is further amended by striking December 31, 2014 and inserting December 31, 2015: 
Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: 
Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $28,385,000, to remain available until September 30, 2017: 
Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $132,000,000: 
Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $703,471,000; of which $538,539,000 shall remain available until September 30, 2015; and of which $164,932,000 shall remain available until September 30, 2017, solely for operation and construction of laboratory facilities.Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $39,650,000: 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses: 
Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a strategic plan of investments necessary to implement the Department of Homeland Security's responsibilities under the domestic component of the global nuclear detection architecture that shall: 
(1)define the role and responsibilities of each Departmental component in support of the domestic detection architecture, including any existing or planned programs to pre-screen cargo or conveyances overseas; 
(2)identify and describe the specific investments being made by each Departmental component in fiscal year 2013 and planned for fiscal year 2014 to support the domestic architecture and the security of sea, land, and air pathways into the United States; 
(3)describe the investments necessary to close known vulnerabilities and gaps, including associated costs and timeframes, and estimates of feasibility and cost effectiveness; and 
(4)explain how the Department's research and development funding is furthering the implementation of the domestic nuclear detection architecture, including specific investments planned for each of fiscal years 2013 and 2014.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $226,830,000, to remain available until September 30, 2014.Systems acquisitionFor expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $51,455,000, to remain available until September 30, 2015. 
VGeneral provisions 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program, project, or activity; 
(2)eliminates a program, project, office, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or 
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2013 Budget Appendix for the Department of Homeland Security, as modified by the joint explanatory statement accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity; 
(3)reduces by 10 percent the numbers of personnel approved by the Congress; or 
(4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: 
Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. 
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2013: 
Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2013 budget: 
Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: 
Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: 
Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: 
Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: 
Provided further, That the Working Capital Fund shall be subject to the requirements of section 503 of this Act. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2013 from appropriations for salaries and expenses for fiscal year 2013 in this Act shall remain available through September 30, 2014, in the account and for the purposes for which the appropriations were provided: 
Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of an Act authorizing intelligence activities for fiscal year 2013. 
507. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; 
(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds or a task or delivery order that would cause cumulative obligations of multi-year funds in a single account to exceed 50 percent of the total amount appropriated; 
(3)make a sole-source grant award; or 
(4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. 
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; type of contract; and the account and each program, project, and activity from which the funds are being drawn. 
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510. 
(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall not apply with respect to funds made available in this Act. 
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used by any person other than the Privacy Officer appointed under subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) to alter, direct that changes be made to, delay, or prohibit the transmission to Congress of any report prepared under paragraph (6) of such subsection. 
513.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 
514.Within 45 days after the end of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations, on-board versus funded full-time equivalent staffing levels, and the number of contract employees for each office of the Department. 
515.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: 
Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
516.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided as of June 1, 2004, by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as of that date as Immigration Information Officers, Contact Representatives, or Investigative Assistants. 
517.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
518.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2012 and inserting 2013. 
519.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 
520. 
(a)Except as provided in subsection (b), none of the funds appropriated in this or any other Act to the Office of the Secretary and Executive Management, the Office of the Under Secretary for Management, or the Office of the Chief Financial Officer, may be obligated for a grant or contract funded under such headings by any means other than full and open competition. 
(b)Subsection (a) does not apply to obligation of funds for a contract awarded— 
(1)by a means that is required by a Federal statute, including obligation for a purchase made under a mandated preferential program, including the AbilityOne Program, that is authorized under chapter 85 of title 41, United States Code; 
(2)pursuant to the Small Business Act (15 U.S.C. 631 et seq.); 
(3)in an amount less than the simplified acquisition threshold described under section 3101 (b) of title 41, United States Code; or 
(4)by another Federal agency using funds provided through an interagency agreement. 
(c) 
(1)Subject to paragraph (2), the Secretary of Homeland Security may waive the application of this section for the award of a contract in the interest of national security or if failure to do so would pose a substantial risk to human health or welfare. 
(2)Not later than 5 days after the date on which the Secretary of Homeland Security issues a waiver under this subsection, the Secretary shall submit notification of that waiver to the Committees on Appropriations of the Senate and the House of Representatives, including a description of the applicable contract to which the waiver applies and an explanation of why the waiver authority was used: 
Provided, That the Secretary may not delegate the authority to grant such a waiver. 
(d)In addition to the requirements established by subsections (a), (b), and (c) of this section, the Inspector General of the Department of Homeland Security shall review departmental contracts awarded through means other than a full and open competition to assess departmental compliance with applicable laws and regulations: 
Provided, That the Inspector General shall review selected contracts awarded in the previous 3 fiscal years through means other than a full and open competition: 
Provided further, That in selecting which contracts to review, the Inspector General shall consider the cost and complexity of the goods and services to be provided under the contract, the criticality of the contract to fulfilling Department missions, past performance problems on similar contracts or by the selected vendor, complaints received about the award process or contractor performance, and such other factors as the Inspector General deems relevant: 
Provided further, That the Inspector General shall report the results of the reviews to the Committees on Appropriations of the Senate and the House of Representatives no later than February 4, 2015, and every 3 years thereafter. 
521.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)the responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of section 509(c) and sections 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); 
(2)not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the Senate and the House of Representatives, the Transportation and Infrastructure Committee of the House of Representatives, and the Homeland Security and Governmental Affairs Committee of the Senate; and 
(3)not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section. 
522.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452). 
523.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
524.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
525.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2012, and inserting Until September 30, 2013,; 
(2)in subsection (c)(1), by striking September 30, 2012, and inserting September 30, 2013,. 
526.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
527.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 
528.None of the funds made available to the Office of the Secretary and Executive Management under this Act may be expended for any new hires by the Department of Homeland Security that are not verified through the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
529.None of the funds in this Act shall be used to reduce the United States Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels. 
530.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: 
Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: 
Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or 
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
531.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 
532.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: 
Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers. 
533.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 
534.If the Administrator of the Transportation Security Administration determines that an airport does not need to participate in the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Administrator shall certify to the Committees on Appropriations of the Senate and the House of Representatives that no security risks will result from such non-participation. 
535. 
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster. 
(b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security. 
(c)In this section— 
(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and 
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
536.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
537.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note), as amended by section 550 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), is further amended by striking on October 4, 2012 and inserting on October 4, 2013. 
538.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
539.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301.10–124 of title 41, Code of Federal Regulations. 
540.None of the funds made available in this or any other Act for fiscal year 2013 and thereafter may be used to propose or effect a disciplinary or adverse action, with respect to any Department of Homeland Security employee who engages regularly with the public in the performance of his or her official duties solely because that employee elects to utilize protective equipment or measures, including but not limited to surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such equipment or measures is in accord with Department of Homeland Security policy, and Centers for Disease Control and Prevention and Office of Personnel Management guidance. 
541.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
542. 
(a)Any company that collects or retains personal information directly from any individual who participates in the Registered Traveler or successor program of the Transportation Security Administration shall safeguard and dispose of such information in accordance with the requirements in— 
(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems; 
(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3, entitled Recommended Security Controls for Federal Information Systems and Organizations; and 
(3)any supplemental standards established by the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). 
(b)The airport authority or air carrier operator that sponsors the company under the Registered Traveler program shall be known as the Sponsoring Entity. 
(c)The Administrator shall require any company covered by subsection (a) to provide, not later than 30 days after the date of enactment of this Act, to the Sponsoring Entity written certification that the procedures used by the company to safeguard and dispose of information are in compliance with the requirements under subsection (a). Such certification shall include a description of the procedures used by the company to comply with such requirements. 
543.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
544. 
(a)Not later than 180 days after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a report that either— 
(1)certifies that the requirement for screening all air cargo on passenger aircraft by the deadline under section 44901(g) of title 49, United States Code, has been met; or 
(2)includes a strategy to comply with the requirements under title 44901(g) of title 49, United States Code, including— 
(A)a plan to meet the requirement under section 44901(g) of title 49, United States Code, to screen 100 percent of air cargo transported on passenger aircraft arriving in the United States in foreign air transportation (as that term is defined in section 40102 of that title); and 
(B)specification of— 
(i)the percentage of such air cargo that is being screened; and 
(ii)the schedule for achieving screening of 100 percent of such air cargo. 
(b)The Administrator shall continue to submit reports described in subsection (a)(2) every 180 days thereafter until the Administrator certifies that the Transportation Security Administration has achieved screening of 100 percent of such air cargo. 
545.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 
546. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, $7,500,000 shall be allocated by United States Citizenship and Immigration Services in fiscal year 2013 for the purpose of providing an immigrant integration grants program. 
(b)For an additional amount for United States Citizenship and Immigration Services for the purpose of providing immigrant integration grants, $2,500,000. 
(c)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
547.For an additional amount for necessary expenses for reimbursement of the actual costs to State and local governments for providing emergency management, public safety, and security at events, as determined by the Administrator of the Federal Emergency Management Agency, related to the presence of a National Special Security Event, $5,000,000, to remain available until September 30, 2014. 
548.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
549.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 
550. 
(a)For an additional amount for data center migration, $55,000,000. 
(b)Funds made available in subsection (a) for data center migration may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
551.Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that specific U.S. Immigration and Customs Enforcement Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities no longer meet the mission need, the Secretary is authorized to dispose of individual Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities by directing the Administrator of General Services to sell all real and related personal property which support Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: 
Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and U.S. Immigration and Customs Enforcement, shall be deposited as offsetting collections into a separate account that shall be available, subject to appropriation, until expended for other real property capital asset needs of existing U.S. Immigration and Customs Enforcement assets, excluding daily operations and maintenance costs, as the Secretary deems appropriate: 
Provided further, That any sale or collocation of federally owned detention facilities shall not result in the maintenance of fewer than 34,000 detention beds: 
Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified 15 days prior to the announcement of any proposed sale or collocation. 
552.For an additional amount for the Office of the Under Secretary for Management, $29,000,000, to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the department headquarters consolidation project and associated mission support consolidation: 
Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of this Act detailing the allocation of these funds. 
553.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
554.None of the funds made available under this Act or any prior appropriations Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
555.The Commissioner of U.S. Customs and Border Protection and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall, with respect to fiscal years 2013, 2014, 2015, and 2016, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget proposal for fiscal year 2014 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the headings U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title, and section 568 of such Act. 
556.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
557. 
(a)Notwithstanding Office of Management and Budget Circular A–11, funds made available in fiscal year 2013, or any fiscal year thereafter, under Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements for— 
(1)long lead time materials, components, and designs of a vessel of the Coast Guard shall be immediately available and allotted to make a contract award notwithstanding the availability of funds for production, outfitting, post-delivery activities, and spare or repair parts; and 
(2)production of a vessel of the Coast Guard shall be immediately available and allotted to make a contract award notwithstanding the availability of funds for outfitting, post-delivery activities, and spare or repair parts. 
(b)The Secretary of Homeland Security shall develop fiscal policy that prescribes Coast Guard budgetary policies, procedures and technical direction necessary to comply with subsection (a) of this section and consistent with the Department of Defense Financial Management Regulation (Volume 2A, Chapter 1 C. Procedures for Full Funding) to include the costs associated with outfitting and post-delivery activities; spare and repair parts; and long lead time materials. The requirement set forth in this section shall not preclude the immediate availability or allotment of funds for fiscal year 2013, pursuant to subsection (a). 
(c)In this section— 
(1)the term long lead time items means components, parts, material, or effort which must be procured in advance of the production award in order to maintain the production schedule; 
(2)the term outfitting means procurement or installation of onboard repair parts, other secondary items, equipage, and recreation items; precommissioning crew support; general use consumables furnished to the shipbuilder; the fitting out activity to fill a vessel's initial allowances; and contractor-furnished spares; and 
(3)the term post-delivery activities means design, planning, Government-furnished material, and related labor for non-production and non-long lead time items contract activities and other work, including certifications, full operational capability activities and other equipment installation; spares, logistics, technical analysis, and support; correction of Government-responsible defects and deficiencies identified during builders trials, acceptance trials, and testing during the post-delivery period; costs of all work required to correct defects or deficiencies identified during the post-delivery period; and costs of all work required to correct trial card deficiencies on a vessel of a particular class, as well as on subsequent vessels of that class (whether or not delivered) until the corrective action for that cutter class is completed. 
558. 
(a)Of the amounts made available by this Act for National Protection and Programs Directorate, Infrastructure Protection and Information Security, $202,000,000 for the Federal Network Security program, project, and activity shall be used to deploy on Federal systems technology to improve the information security of agency information systems covered by section 3543(a) of title 44, United States Code: 
Provided, That funds made available under this section shall be used to assist and support Government-wide and agency-specific efforts to provide adequate, risk-based, and cost-effective cybersecurity to address escalating and rapidly evolving threats to information security, including the acquisition and operation of a continuous monitoring and diagnostics program, in collaboration with departments and agencies, that includes equipment, software, and Department of Homeland Security supplied services: 
Provided further, That not later than April 1, 2013, and quarterly thereafter, the Under Secretary of Homeland Security of the National Protection and Programs Directorate shall submit to the Committees on Appropriations of the Senate and House of Representatives a report on the obligation and expenditure of funds made available under this section: 
Provided further, That continuous monitoring and diagnostics software procured by the funds made available by this section shall not transmit to the Department of Homeland Security any personally identifiable information or content of network communications of other agencies' users: 
Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable privacy laws and agency-specific policies regarding network content. 
(b)Funds made available under this section may not be used to supplant funds provided for any such system within an agency budget. 
(c)Not later than July 1, 2013, the heads of all Federal agencies shall submit to the Committees on Appropriations of the Senate and House of Representatives expenditure plans for necessary cybersecurity improvements to address known vulnerabilities to information systems described in subsection (a). 
(d)Not later than October 1, 2013, and quarterly thereafter, the head of each Federal agency shall submit to the Director of the Office of Management and Budget a report on the execution of the expenditure plan for that agency required by subsection (c): 
Provided, That the Director of the Office of Management and Budget shall summarize such execution reports and annually submit such summaries to Congress in conjunction with the annual progress report on implementation of the E-Government Act of 2002 (Public Law 107–347), as required by section 3606 of title 44, United States Code. 
(e)This section shall not apply to the legislative and judicial branches of the Federal Government and shall apply to all Federal agencies within the executive branch except for the Department of Defense, the Central Intelligence Agency, and the Office of the Director of National Intelligence. 
559. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
560. 
(a)Notwithstanding sections 58c(e) and 1451 of title 19, United States Code, upon the request of any persons, the Commissioner of U.S. Customs and Border Protection may enter into reimbursable fee agreements for a period of up to 5 years with such persons for the provision of U.S. Customs and Border Protection services and any other costs incurred by U.S. Customs and Border Protection relating to such services. Such requests may include additional U.S. Customs and Border Protection services at existing U.S. Customs and Border Protection-serviced facilities (including but not limited to payment for overtime), the provision of U.S. Customs and Border Protection services at new facilities, and expanded U.S. Customs and Border Protection services at land border facilities. 
(1)By December 31, 2013, the Commissioner may enter into not more than 5 agreements under this section. 
(2)The Commissioner shall not enter into such an agreement if it would unduly and permanently impact services funded in this or any other appropriations Acts, or provided from any accounts in the Treasury of the United States derived by the collection of fees. 
(b)Funds collected pursuant to any agreement entered into under this section shall be deposited in a newly established account as offsetting collections and remain available until expended, without fiscal year limitation, and shall directly reimburse each appropriation for the amount paid out of that appropriation for any expenses incurred by U.S. Customs and Border Protection in providing U.S. Customs and Border Protection services and any other costs incurred by U.S. Customs and Border Protection relating to such services. 
(c)The amount of the fee to be charged pursuant to an agreement authorized under subsection (a) of this section shall be paid by each person requesting U.S. Customs and Border Protection services and shall include, but shall not be limited to, the salaries and expenses of individuals employed by U.S. Customs and Border Protection to provide such U.S. Customs and Border Protection services and other costs incurred by U.S. Customs and Border Protection relating to those services, such as temporary placement or permanent relocation of those individuals. 
(d)U.S. Customs and Border Protection shall terminate the provision of services pursuant to an agreement entered into under subsection (a) with a person that, after receiving notice from the Commissioner that a fee imposed under subsection (a) is due, fails to pay the fee in a timely manner. In the event of such termination, all costs incurred by U.S. Customs and Border Protection, which have not been reimbursed, will become immediately due and payable. Interest on unpaid fees will accrue based on current U.S. Treasury borrowing rates. Additionally, any person who, after notice and demand for payment of any fee charged under subsection (a) of this section, fails to pay such fee in a timely manner shall be liable for a penalty or liquidated damage equal to two times the amount of the fee. Any amount collected pursuant to any agreement entered into under this subsection shall be deposited into the account specified under subsection (b) of this section and shall be available as described therein. 
(e)Each facility at which such U.S. Customs and Border Protection services are performed shall provide, maintain, and equip, without cost to the Government, facilities in accordance with U.S. Customs and Border Protection specifications. 
(f)The authority found in this section may not be used to enter into agreements to expand or begin to provide U.S. Customs and Border Protection services outside of the United States. 
(g)The authority found in this section may not be used at existing U.S. Customs and Border Protection-serviced air facilities to enter into agreements for costs other than payment of overtime. 
(h)The Commissioner shall notify the appropriate Committees of Congress 15 days prior to entering into any agreement under the authority of this section and shall provide a copy of the agreement to the appropriate Committees of Congress. 
(i)For purposes of this section the terms: 
(1)U.S. Customs and Border Protection services means any activities of any employee or contractor of U.S. Customs and Border Protection pertaining to customs and immigration inspection-related matters. 
(2)Person means any natural person or any corporation, partnership, trust, association, or any other public or private entity, or any officer, employee, or agent thereof. 
(3)Appropriate Committees of Congress means the Committees on Appropriations; Finance; Judiciary; and Homeland Security and Governmental Affairs of the Senate and the Committees on Appropriations; Judiciary; Ways and Means; and Homeland Security of the House of Representatives. 
561.None of the funds made available under this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
562.Twenty percent of each of the appropriations provided in this Act for the Office of the Secretary and Executive Management, the Office of the Under Secretary for Management, and the Office of the Chief Financial Officer shall be withheld from obligation until the reports and plans required in this Act to be submitted on or before May 1, 2013, are received by the Committees on Appropriations of the Senate and the House of Representatives. 
563.Notwithstanding any other provision of this Act or any other provision of law, during the period beginning on October 1, 2013, and ending on September 30, 2014, section 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the following: 
 
(iv)Each petition to compete for consideration for a visa under section 1153(c) of this title shall be accompanied by a fee equal to $30. All amounts collected under this clause shall be deposited into the Treasury as miscellaneous receipts.: 
Provided, That the Department of State, in consultation with the Department of Homeland Security, shall report to the Committees on Appropriations of the Senate and the House of Representatives not later than 90 days after the date of enactment of this Act on the steps being taken to implement the recommendations of GAO–07–1174. 
564.The Administrator of the Federal Emergency Management Agency shall cancel the liquidated balances of all remaining uncancelled or partially cancelled loans disbursed under the Community Disaster Loan Act of 2005 (Public Law 109–88) and the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234), as amended by section 4502 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28) to the extent that revenues of the local government during the period following the major disaster are insufficient to meet the budget of the local government, including additional disaster-related expenses of a municipal character. In calculating a community’s revenues while determining cancellation, the Administrator shall exclude revenues for special districts and any other revenues that are required by law to be disbursed to other units of local government or used for specific purposes more limited than the scope allowed by the General Fund. In calculating a community’s expenses, the Administrator shall include disaster-related capital expenses for which the community has not been reimbursed by Federal or insurance proceeds, debt service expenses, and accrued but unpaid uncompensated absences (vacation and sick pay). In calculating the operating deficit of the local government, the Administrator shall also consider all interfund transfers. When considering the period following the disaster, the Administrator may consider a period of 3, 5, or 7 full fiscal years after the disaster, beginning on the date of the declaration, in determining eligibility for cancellation. The criteria for cancellation do not apply to those loans already cancelled in full. Applicants shall submit supplemental documentation in support of their applications for cancellation on or before April 30, 2014, and the Administrator shall issue determinations and resolve any appeals on or before April 30, 2015. Loans not cancelled in full shall be repaid not later than September 30, 2035. The Administrator may use funds provided under Public Law 109–88 to reimburse those communities that have repaid all or a portion of loans, including interest, provided as Special Community Disaster Loans under Public Law 109–88 or Public Law 109–234, as amended by section 4502 of Public Law 110–28. Further, the Administrator may use funds provided under Public Law 109–88 for necessary expenses to carry out this provision. 
565.The Inspector General shall review the applications for public assistance provided through the Disaster Relief Fund with a project cost that exceeds $10,000,000 and the resulting decisions issued by the Federal Emergency Management Agency for category A debris removal for DR–1786 upon receipt of a request from an applicant made no earlier than 90 days after filing an appeal with the Federal Emergency Management Agency without regard to whether the Administrator of the Federal Emergency Management Agency has issued a final agency determination on the application for assistance: 
Provided, That not later than 180 days after the date of such request, the Inspector General shall determine whether the Federal Emergency Management Agency correctly applied its rules and regulations to determine eligibility of the applicant’s claim: 
Provided further, That if the Inspector General finds that the Federal Emergency Management Agency determinations related to eligibility and cost involved a misapplication of its rules and regulations, the applicant may submit the dispute to the arbitration process established under the authority granted under section 601 of Public Law 111–5 not later than 15 days after the date of issuance of the Inspector General’s finding in the previous proviso: 
Provided further, That if the Inspector General finds that the Federal Emergency Management Agency provided unauthorized funding, that the Federal Emergency Management Agency shall take corrective action. 
566.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress. 
567.None of the funds made available by this Act may be used to provide funding for the position of Public Advocate within U.S. Immigration and Customs Enforcement. 
568.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 
569.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: 
Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.(rescissions) 
570.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
(1)$1,800,000 from Public Law 112–74 under the heading Analysis and Operations; 
(2)$73,232,000 from funds made available in Public Law 112–10 and Public Law 112–74 under the heading U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology; 
(3)$3,108,311 from unobligated prior year balances from U.S. Immigration and Customs Enforcement, Construction; 
(4)$25,000,000 from Public Law 110–329 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(5)$43,000,000 from Public Law 111–83 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(6)$63,500,000 from Public Law 112–10 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(7)$23,000,000 from Public Law 112–74 under the heading Coast Guard Acquisition, Construction, and Improvements; and 
(8)$21,667,000 from Public Law 112–74 under the heading Transportation Security Administration, Surface Transportation Security.(rescission) 
571.Of the funds provided in Public Law 110–161, Public Law 110–329, and Public Law 111–83, under the heading National Predisaster Mitigation Fund for congressionally directed spending items, $12,000,000 are rescinded from projects for which no applications were submitted or from projects which were completed for an amount less than that appropriated.(rescissions) 
572.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$199,657 from Operations; 
(2)$445,328 from U.S. Customs and Border Protection Salaries and Expenses; 
(3)$63,045 from U.S. Customs and Border Protection Violent Crime Reduction Programs; 
(4)$86,597 from U.S. Immigration and Customs Enforcement Violent Crime Reduction Programs; 
(5)$1,739 from Coast Guard Acquisition, Construction, and Improvements; 
(6)$1,329,239 from Federal Emergency Management Agency Office of Domestic Preparedness; 
(7)$3,262,677 from Federal Emergency Management Agency National Predisaster Mitigation Fund; and 
(8)$2,291,844 from Transportation Security Administration Administration.(rescissions) 
573.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 984) are rescinded: 
(1)$314,674 from Office of the Secretary and Executive Management; 
(2)$185,813 from Office of the Under Secretary for Management; 
(3)$114,391 from Office of the Chief Financial Officer; 
(4)$59,507 from Office of the Chief Information Officer; 
(5)$568,188 from Analysis and Operations; 
(6)$45,525 from Office of Inspector General; 
(7)$568,480 from U.S. Customs and Border Protection Salaries and Expenses; 
(8)$3,581,483 from U.S. Immigration and Customs Enforcement Salaries and Expenses; 
(9)$1,075,942 from Transportation Security Administration Federal Air Marshals; 
(10)$18,142,454 from Coast Guard Operating Expenses; 
(11)$991,520 from Coast Guard Reserve Training; 
(12)$1,033,599 from Coast Guard Acquisition, Construction, and Improvements; 
(13)$2,371,377 from United States Secret Service Salaries and Expenses; 
(14)$82,084 from National Protection and Programs Directorate Management and Administration; 
(15)$1,683,470 from National Protection and Programs Directorate Infrastructure Protection and Information Security; 
(16)$184,583 from National Protection and Programs Directorate United States Visitor and Immigrant Status Indicator Technology; 
(17)$259,874 from Federal Emergency Management Agency Salaries and Expenses; 
(18)$206,722 from Federal Emergency Management Agency State and Local Programs; 
(19)$450,017 from Office of Health Affairs; 
(20)$205,799 from United States Citizenship and Immigration Services; 
(21)$512,660 from Federal Law Enforcement Training Center Salaries and Expenses; 
(22)$244,553 from Science and Technology Management and Administration; and 
(23)$128,565 from Domestic Nuclear Detection Office Management and Administration. 
574.Fourteen days after the Secretary of Homeland Security submits a report required under this division to the Committees on Appropriations of the Senate and the House of Representatives, the Secretary shall submit a copy of that report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.This division may be cited as the Department of Homeland Security Appropriations Act, 2013. 
EMilitary Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2013, and for other purposes, namely: 
IDepartment of defenseMilitary construction, ArmyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $1,684,323,000, to remain available until September 30, 2017: 
Provided, That of this amount, not to exceed $80,173,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Navy and Marine Corps For acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,549,164,000, to remain available until September 30, 2017: 
Provided, That of this amount, not to exceed $102,619,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Air ForceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $322,543,000, to remain available until September 30, 2017: 
Provided, That of this amount, not to exceed $18,635,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $3,582,423,000, to remain available until September 30, 2017: 
Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided further, That of the amount appropriated, not to exceed $315,562,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further, That of the amount appropriated, notwithstanding any other provision of law, $26,969,000 shall be available for payments to the North Atlantic Treaty Organization for the planning, design, and construction of a new North Atlantic Treaty Organization headquarters.Military construction, Army National GuardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $613,799,000, to remain available until September 30, 2017: 
Provided, That of the amount appropriated, not to exceed $26,622,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Air National GuardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $42,386,000, to remain available until September 30, 2017: 
Provided, That of the amount appropriated, not to exceed $4,000,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Army ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $305,846,000, to remain available until September 30, 2017: 
Provided, That of the amount appropriated, not to exceed $15,951,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Navy ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $49,532,000, to remain available until September 30, 2017: 
Provided, That of the amount appropriated, not to exceed $2,118,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, Air Force ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $10,979,000, to remain available until September 30, 2017: 
Provided, That of the amount appropriated, not to exceed $2,879,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organization security investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $254,163,000, to remain available until expended.Family housing construction, ArmyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $4,641,000, to remain available until September 30, 2017.Family housing operation and maintenance, ArmyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $530,051,000.Family housing construction, Navy and Marine CorpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $102,182,000, to remain available until September 30, 2017.Family housing operation and maintenance, Navy and Marine CorpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $378,230,000.Family housing construction, Air ForceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $83,824,000, to remain available until September 30, 2017.Family housing operation and maintenance, Air ForceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $497,829,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $52,238,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $1,786,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, as currently authorized by law, $151,000,000, to remain available until September 30, 2017, which shall be only for the Assembled Chemical Weapons Alternatives program.Department of defense base closure account 1990For deposit into the Department of Defense Base Closure Account 1990, established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $409,396,000, to remain available until expended.Department of defense base closure account 2005For deposit into the Department of Defense Base Closure Account 2005, established by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $126,697,000, to remain available until expended: 
Provided, That the Department of Defense shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to obligating an amount for a construction project that exceeds or reduces the amount identified for that project in the most recently submitted budget request for this account by 20 percent or $2,000,000, whichever is less: 
Provided further, That the previous proviso shall not apply to projects costing less than $5,000,000, except for those projects not previously identified in any budget submission for this account and exceeding the minor construction threshold under section 2805 of title 10, United States Code.Administrative provisions 
101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 
103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 
105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 
107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 
109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 
111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Sea, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Sea, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: 
Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: 
Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 
114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.Not more than 20 percent of the funds made available in this title which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year. 
116.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 
117.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, proceeds deposited to the Department of Defense Base Closure Account established by section 207(a)(1) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the account established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be available for the same purposes and the same time period as that account.(including transfer of funds) 
119.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: 
Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
120.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 
121.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: 
Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: 
Provided further, That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
122.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. 
123.None of the funds made available in this title, or in any Act making appropriations for military construction which remain available for obligation, may be obligated or expended to carry out a military construction, land acquisition, or family housing project at or for a military installation approved for closure, or at a military installation for the purposes of supporting a function that has been approved for realignment to another installation, in 2005 under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), unless such a project at a military installation approved for realignment will support a continuing mission or function at that installation or a new mission or function that is planned for that installation, or unless the Secretary of Defense certifies that the cost to the United States of carrying out such project would be less than the cost to the United States of cancelling such project, or if the project is at an active component base that shall be established as an enclave or in the case of projects having multi-agency use, that another Government agency has indicated it will assume ownership of the completed project. The Secretary of Defense may not transfer funds made available as a result of this limitation from any military construction project, land acquisition, or family housing project to another account or use such funds for another purpose or project without the prior approval of the Committees on Appropriations of both Houses of Congress. This section shall not apply to military construction projects, land acquisition, or family housing projects for which the project is vital to the national security or the protection of health, safety, or environmental quality: 
Provided, That the Secretary of Defense shall notify the congressional defense committees within seven days of a decision to carry out such a military construction project.(including transfer of funds) 
124.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
125.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 2,500 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: 
Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available. 
126.None of the funds made available by this Act may be used for any action that relates to or promotes the expansion of the boundaries or size of the Pinon Canyon Maneuver Site, Colorado. 
127.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of enactment of this Act. 
128. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— 
(1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. 
(b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions. 
129.Notwithstanding any other provision of law, none of the funds made available to the Department of Defense for military construction in this or any other Act, may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.(including rescission of funds) 
130.Of the unobligated balances available for Military Construction, Defense-Wide, from prior appropriations Acts, $20,000,000 are hereby cancelled: 
Provided, That no amounts may be cancelled from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.(including rescission of funds) 
131.Of the unobligated balances available for Department of Defense Base Closure Account 2005, from prior appropriations Acts, $132,513,000 are hereby cancelled: 
Provided, That no amounts may be cancelled from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.(including transfer of funds) 
132.Of the proceeds credited to the Department of Defense Family Housing Improvement Fund pursuant to subsection (c)(1)(C) of section 2883 of title 10, United States Code, from a Department of Navy land conveyance, the Secretary of Defense shall transfer $10,500,000 to the Secretary of the Navy under paragraph (3) of subsection (d) of such section for use by the Secretary of the Navy as provided in paragraph (1) of such subsection until expended. 
IIDepartment of Veterans AffairsVeterans Benefits AdministrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers’ retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $60,599,855,000, to remain available until expended: 
Provided, That not to exceed $9,204,000 of the amount appropriated under this heading shall be reimbursed to General operating expenses, Veterans Benefits Administration, Medical support and compliance, and Information technology systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and pensions appropriation: 
Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical care collections fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, and for the payment of benefits under the Veterans Retraining Assistance Program, $12,023,458,000, to remain available until expended: 
Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen’s indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $104,600,000, to remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That during fiscal year 2013, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $157,814,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $19,000, as authorized by chapter 31 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,729,000.In addition, for administrative expenses necessary to carry out the direct loan program, $346,000, which may be paid to the appropriation for General operating expenses, Veterans Benefits Administration.Native American veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,089,000.Veterans Health AdministrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $155,000,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2012; and in addition, $43,557,000,000, plus reimbursements, shall become available on October 1, 2013, and shall remain available until September 30, 2014: 
Provided, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: 
Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.); $6,033,000,000, plus reimbursements, shall become available on October 1, 2013, and shall remain available until September 30, 2014.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services, $4,872,000,000, plus reimbursements, shall become available on October 1, 2013, and shall remain available until September 30, 2014.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $582,674,000, plus reimbursements, shall remain available until September 30, 2014.National Cemetery AdministrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $258,284,000, of which not to exceed $25,828,000 shall remain available until September 30, 2014: 
Provided, That none of the funds under this heading may be used to expand the Urban Initiative project beyond those sites outlined in the fiscal year 2012 or previous budget submissions or any other rural strategy, other than the Rural Initiative included in the fiscal year 2013 budget submission, until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a strategy to serve the burial needs of veterans residing in rural and highly rural areas and that strategy has been approved by the Committees: 
Provided further, That the strategy shall include: (1) A review of previous policies of the National Cemetery Administration regarding establishment of new national cemeteries, including whether the guidelines of the Administration for establishing national cemetery annexes remain valid; (2) Data identifying the number of and geographic areas where rural veterans are not currently served by national or existing State cemeteries and identification of areas with the largest unserved populations, broken down by veterans residing in urban versus rural and highly rural; (3) Identification of the number of veterans who reside within the 75-mile radius of a cemetery that is limited to cremations or of a State cemetery which has residency restrictions, as well as an examination of how many communities that fall under a 75-mile radius have an actual driving distance greater than 75 miles; (4) Reassessment of the gaps in service, factoring in the above conditions that limit rural and highly rural veteran burial options; (5) An assessment of the adequacy of the policy of the Administration on establishing new cemeteries proposed in the fiscal year 2013 budget request; (6) Recommendations for an appropriate policy on new national cemeteries to serve rural or highly rural areas; (7) Development of a national map showing the locations and number of all unserved veterans; and (8) A time line for the implementation of such strategy and cost estimates for using the strategy to establish new burial sites in at least five rural or highly rural locations: 
Provided further, That the Comptroller General of the United States shall review the strategy to ensure that it includes the elements listed above: 
Provided further, That this strategy shall be submitted no later than 180 days after the date of enactment of this Act: 
Provided further, That the Secretary of Veterans Affairs shall issue guidelines on committal services held at cemeteries under the jurisdiction of the National Cemetery Administration to ensure that: (1) veterans’ families may arrange to hold committal services with any religious or secular content they desire; (2) the choice by a family of an honor guard and the content and presentation of military honors may not be interfered with; and (3) attendance at committal services by outside organizations dedicated to the support of veterans will not be constrained except at the request of family members: 
Provided further, That the Department shall not edit, control, or exercise prior restraints on the content of religious speech and expression by speakers at events at veterans national cemeteries except as provided in section 2413 of title 38, United States Code: 
Provided further, That actions permitted by the foregoing provisos shall be subject to compliance with Department security, safety, and law enforcement regulations.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-Wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $424,737,000, of which not to exceed $20,837,000 shall remain available until September 30, 2014: 
Provided, That the Board of Veterans Appeals shall be funded at not less than $86,006,000: 
Provided further, That of the funds made available under this heading, such sums as may be necessary shall be available to the Secretary of Veterans Affairs to comply with the Department’s energy management requirements under section 543(f)(7) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(7)): 
Provided further, That funds provided under this heading may be transferred to General operating expenses, Veterans Benefits Administration.General operating expenses, veterans benefits administrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,164,074,000: 
Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: 
Provided further, That of the funds made available under this heading, not to exceed $113,000,000 shall remain available until September 30, 2014.Information technology systems(Including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $3,327,444,000, plus reimbursements: 
Provided, That $1,021,000,000 shall be for pay and associated costs, of which not to exceed $30,630,000 shall remain available until September 30, 2014: 
Provided further, That $1,812,045,000 shall be for operations and maintenance, of which not to exceed $126,000,000 shall remain available until September 30, 2014: 
Provided further, That $494,399,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2014: 
Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: 
Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three sub-accounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That amounts made available for the Information technology systems account for development, modernization, and enhancement may be transferred between projects or to newly defined projects: 
Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: 
Provided further, That of the funds provided for information technology systems development, modernization, and enhancement for the development of a joint Department of Defense—Department of Veterans Affairs (DOD–VA) integrated electronic health record (iEHR), not more than 25 percent may be obligated until the DOD–VA Interagency Program Office submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a plan for expenditure that: (1) defines the budget and cost baseline for development of the integrated Electronic Health Record; (2) identifies the deployment timeline for the system for both Agencies; (3) breaks out annual and total spending for each Department; (4) relays detailed cost-sharing business rules; (5) establishes data standardization schedules between the Departments; (6) has been submitted to the Government Accountability Office for review; and (7) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government: 
Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $115,000,000, of which $6,000,000 shall remain available until September 30, 2014.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $532,470,000, of which $502,470,000 shall remain available until September 30, 2017, and of which $30,000,000 shall remain available until expended: 
Provided, That $5,000,000 shall be to make reimbursements as provided in section 7108 of title 41, United States Code, for claims paid for contract disputes: 
Provided further, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: 
Provided further, That funds made available under this heading for fiscal year 2013, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2013; and (2) by the awarding of a construction contract by September 30, 2014: 
Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $607,530,000, to remain available until September 30, 2017, along with unobligated balances of previous Construction, minor projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: 
Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $85,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal governments in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended.Administrative provisions(Including transfer of funds) 
201.Any appropriation for fiscal year 2013 for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities may be transferred as necessary to any other of the mentioned appropriations: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(Including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2013, in this Act or any other Act, under the Medical services, Medical support and compliance, and Medical facilities accounts may be transferred among the accounts: 
Provided, That any transfers between the Medical services and Medical support and compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: 
Provided further, That any transfers between the Medical services and Medical support and compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That any transfers to or from the Medical facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 
204.No appropriations in this title (except the appropriations for Construction, major projects, and Construction, minor projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical services account at such rates as may be fixed by the Secretary of Veterans Affairs. 
206.Appropriations available in this title for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2012. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and pensions.(Including transfer of funds) 
208.Notwithstanding any other provision of law, during fiscal year 2013, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans’ Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General operating expenses, Veterans Benefits Administration and Information technology systems accounts for the cost of administration of the insurance programs financed through those accounts: 
Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2013 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: 
Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: 
Provided further, That the Secretary shall determine the cost of administration for fiscal year 2013 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(Including transfer of funds) 
210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not to exceed $42,904,000 for the Office of Resolution Management and $3,360,000 for the Office of Employment and Discrimination Complaint Adjudication: 
Provided, That payments may be made in advance for services to be furnished based on estimated costs: 
Provided further, That amounts received shall be credited to the General administration and Information technology systems accounts for use by the office that provided the service. 
211.No appropriations in this title shall be available to enter into any new lease of real property if the estimated annual rental cost is more than $1,000,000, unless the Secretary submits a report which the Committees on Appropriations of both Houses of Congress approve within 30 days following the date on which the report is received. 
212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: 
Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: 
Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(Including transfer of funds) 
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, major projects and Construction, minor projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, major projects and Construction, minor projects. 
214.Amounts made available under Medical services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and 
(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(Including transfer of funds) 
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical services, to remain available until expended for the purposes of that account. 
216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough.(Including transfer of funds) 
217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, major projects and Construction, minor projects accounts, to remain available until expended for the purposes of these accounts. 
218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks. 
219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report on the financial status of the Veterans Health Administration.(Including transfer of funds) 
220.Amounts made available under the Medical services, Medical support and compliance, Medical facilities, General operating expenses, Veterans Benefits Administration, General administration, and National Cemetery Administration accounts for fiscal year 2013, may be transferred to or from the Information technology systems account: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
221.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 
222.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2013, in this Act or any other Act, under the Medical facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall be obligated during the last 2 months of that fiscal year: 
Provided, That the Secretary may waive this requirement after providing written notice to the Committees on Appropriations of both Houses of Congress.(Including transfer of funds) 
223.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2013 for Medical services, Medical support and compliance, Medical facilities, Construction, minor projects, and Information technology systems, up to $247,356,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(Including transfer of funds) 
224.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(Including transfer of funds) 
225.Of the amounts available in this title for Medical services, Medical support and compliance, and Medical facilities, a minimum of $15,000,000, shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.(Including rescissions of funds) 
226. 
(a)Of the funds appropriated in title II of division H of Public Law 112–74, the following amounts which became available on October 1, 2012, are hereby rescinded from the following accounts in the amounts specified: 
(1)Department of Veterans Affairs, Medical services, $1,500,000,000. 
(2)Department of Veterans Affairs, Medical support and compliance, $200,000,000. 
(3)Department of Veterans Affairs, Medical facilities, $250,000,000. 
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified to remain available until September 30, 2014: 
(1)Department of Veterans Affairs, Medical services, $1,500,000,000. 
(2)Department of Veterans Affairs, Medical support and compliance, $200,000,000. 
(3)Department of Veterans Affairs, Medical facilities, $250,000,000. 
227.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in major construction projects that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: 
Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: 
Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
228.The scope of work for a project included in Construction, major projects may not be increased above the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations. 
229.The Secretary of the Department of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000. 
230.The Secretary shall submit to the Committees on Appropriations of both Houses of Congress a reprogramming request if at any point during fiscal year 2013, the funding allocated for a medical care initiative identified in the fiscal year 2013 expenditure plan is adjusted by more than $25,000,000 from the allocation shown in the corresponding congressional budget justification. Such a reprogramming request may go forward only if the Committees on Appropriations of both Houses of Congress approve the request or if a period of 14 days has elapsed. 
231.None of the funds made available in this Act may be used to enter into a contract using procedures that do not give to small business concerns owned and controlled by veterans (as that term is defined in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)) that are included in the database under section 8127(f) of title 38, United States Code, any preference available with respect to such contract, except for a preference given to small business concerns owned and controlled by service-disabled veterans (as defined in section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2)). 
232.Funds made available under the heading Medical services in title II of division H of Public Law 112–74 may be used to carry out section 1787 of title 38, United States Code. 
IIIRelated agenciesAmerican Battle Monuments CommissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $62,929,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United States Court of Appeals for Veterans ClaimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $32,481,000: 
Provided, That $2,726,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of Defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $65,800,000, of which not to exceed $27,000,000 shall remain available until September 30, 2015. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.ConstructionFor necessary expenses for planning and design and construction at Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, $103,000,000, to remain available until September 30, 2017, of which, $84,000,000 shall be for planning and design and construction associated with the Millennium Project at Arlington National Cemetery; and $19,000,000 shall be for study, planning, design, and architect and engineer services for future expansion of burial space at Arlington National Cemetery.Armed Forces Retirement HomeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $67,590,000, of which $2,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi.Administrative provision 
301.Funds appropriated in this Act under the heading, Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials. 
IVOverseas contingency operationsDepartment of DefenseMilitary construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $150,768,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provision(Including rescission of funds) 
401.Of the unobligated balances in section 2005 in title X, of Public Law 112–10 and division H in title IV of Public Law 112–74, $150,768,000 are hereby rescinded: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VGeneral provisions 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 
503.No part of any funds appropriated in this Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before Congress, except in presentation to Congress itself. 
504.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 
505.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 
506.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
507.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 
508. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
509. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
510.None of the funds made available in this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries or successors. 
511. 
(a)In generalNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantanamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
512.None of the funds appropriated or otherwise made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
513.None of the funds provided in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
514.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
515.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
516.Such sums as may be necessary for fiscal year 2013 for pay raises for programs funded by this Act shall be absorbed within the levels appropriated in this Act. 
517.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency that are stationed within the United States at any single conference occurring outside a state of the United States, except for employees of the Department of Veterans Affairs stationed in the Philippines, unless the relevant Secretary reports to the Committees on Appropriations of both Houses of Congress at least 5 days in advance that such attendance is important to the national interest. 
This division may be cited as the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013. 
FFurther Continuing Appropriations Act, 2013 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2013, and for other purposes, namely: 
Igeneral provisions 
1101. 
(a)Such amounts as may be necessary, at the level specified in subsection (c) and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2012, for projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Energy and Water Development and Related Agencies Appropriations Act, 2012 (division B of Public Law 112–74). 
(2)The Financial Services and General Government Appropriations Act, 2012 (division C of Public Law 112–74). 
(3)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (division E of Public Law 112–74). 
(4)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2012 (division F of Public Law 112–74). 
(5)The Legislative Branch Appropriations Act, 2012 (division G of Public Law 112–74). 
(6)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74). 
(7)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55), except for the appropriations designated by the Congress as being for disaster relief under the heading Department of Transportation, Federal Highway Administration, Emergency Relief and in the last proviso of section 239 of such Act. 
(8)The Disaster Relief Appropriations Act, 2012 (Public Law 112–77), except for appropriations under the heading Corps of Engineers—Civil. 
(b)For purposes of this division, the term level means an amount. 
(c)The level referred to in subsection (a) shall be the amounts appropriated in the appropriations Acts referred to in such subsection, including transfers and obligation limitations, except that such level shall be calculated without regard to any rescission or cancellation of funds or contract authority, other than— 
(1)the 0.16 percent across-the-board rescission in section 436 of division E of Public Law 112–74 (relating to the Department of the Interior, Environment, and Related Agencies); and 
(2)the 0.189 percent across-the-board rescission in section 527 of division F of Public Law 112–74, (relating to the Departments of Labor, Health and Human Services, and Education, and Related Agencies). 
1102.Appropriations made by section 1101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
1103.Appropriations provided by this division that, in the applicable appropriations Act for fiscal year 2012, carried a multiple-year or no-year period of availability shall retain a comparable period of availability. 
1104.No appropriation or funds made available or authority granted pursuant to section 1101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2012. 
1105.Except as otherwise expressly provided in this division, the requirements, authorities, conditions, limitations, and other provisions of the appropriations Acts referred to in section 1101 shall continue in effect through the date specified in section 1106. 
1106.Unless otherwise provided for in this division or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this division shall be available through September 30, 2013. 
1107.Expenditures made pursuant to the Continuing Appropriations Resolution, 2013 (Public Law 112–175) shall be charged to the applicable appropriation, fund, or authorization provided by this division. 
1108.Funds appropriated by this division may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), and section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212). 
1109. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2012, and for activities under the Food and Nutrition Act of 2008, the levels established by section 1101 shall be the amounts necessary to maintain program levels under current law and under the authority and conditions provided in the applicable appropriations Acts for fiscal year 2012. 
(b)In addition to the amounts otherwise provided by section 1101, the following amounts shall be available for the following accounts for advance payments for the first quarter of fiscal year 2014: 
(1)Department of Labor, Office of Workers’ Compensation Programs, Special Benefits for Disabled Coal Miners, for benefit payments under title IV of the Federal Mine Safety and Health Act of 1977, $40,000,000, to remain available until expended. 
(2)Department of Health and Human Services, Centers for Medicare and Medicaid Services, Grants to States for Medicaid, for payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act, $106,335,631,000, to remain available until expended. 
(3)Department of Health and Human Services, Administration for Children and Families, Payments to States for Child Support Enforcement and Family Support Programs, for payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960 (24 U.S.C. ch. 9), $1,100,000,000, to remain available until expended. 
(4)Department of Health and Human Services, Administration for Children and Families, Payments for Foster Care and Permanency, for payments to States or other non-Federal entities under title IV–E of the Social Security Act, $2,200,000,000. 
(5)Social Security Administration, Supplemental Security Income Program, for benefit payments under title XVI of the Social Security Act, $19,300,000,000, to remain available until expended. 
1110.Each amount made available in this division by reference to an appropriation that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
1111.With respect to any discretionary account for which advance appropriations were provided for fiscal year 2013 or 2014 in an appropriations Act for fiscal year 2012, in addition to amounts otherwise made available by this division, advance appropriations are provided in the same amount for fiscal year 2014 or 2015, respectively, with a comparable period of availability. 
1112. 
(a)Section 147 of the Continuing Appropriations Act, 2011 (Public Law 111–242), as added by section 1(a)(2) of the Continuing Appropriations and Surface Transportation Extensions Act, 2011 (Public Law 111–322; 5 U.S.C. 5303 note), is amended— 
(1)in subsection (b)(1), by striking the matter after ending on and before shall be made and inserting December 31, 2013,; and 
(2)in subsection (c), by striking the matter after ending on and before no senior executive and inserting December 31, 2013,. 
(b)Section 114 of the Continuing Appropriations Resolution, 2013 (Public Law 112–175; 5 U.S.C. 5303 note) is repealed. 
1113. 
(a)Not later than 30 days after the date of the enactment of this division, each department and agency in subsection (c) shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending, expenditure, or operating plan for fiscal year 2013— 
(1)at the program, project, or activity level (or, for foreign assistance programs funded in titles III, IV and VIII of the Department of State, Foreign Operations, and Related Programs Appropriations Act, at the country, regional, and central program level, and for any international organization); or 
(2)as applicable, at any greater level of detail required for funds covered by such a plan in an appropriations Act referred to in section 1101, in the joint explanatory statement accompanying such Act, or in committee report language incorporated by reference in such joint explanatory statement. 
(b)If a sequestration is ordered by the President under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985, the spending, expenditure, or operating plan required by this section shall reflect such sequestration. 
(c)The departments and agencies to which this section applies are as follows: 
(1)The Department of Agriculture. 
(2)The Department of Commerce. 
(3)The Department of Education. 
(4)The Department of Energy. 
(5)The Department of Health and Human Services. 
(6)The Department of Homeland Security. 
(7)The Department of Housing and Urban Development. 
(8)The Department of the Interior. 
(9)The Department of Justice. 
(10)The Department of Labor. 
(11)The Department of State and United States Agency for International Development. 
(12)The Department of Transportation. 
(13)The Department of the Treasury. 
(14)The National Aeronautics and Space Administration. 
(15)The National Science Foundation. 
(16)The Judiciary. 
(17)With respect to amounts made available under the heading Executive Office of the President and Funds Appropriated to the President, agencies funded under such heading. 
(18)The Federal Communications Commission. 
(19)The General Services Administration. 
(20)The Office of Personnel Management. 
(21)The National Archives and Records Administration. 
(22)The Securities and Exchange Commission. 
(23)The Small Business Administration. 
(24)The Environmental Protection Agency. 
(25)The Indian Health Service. 
(26)The Smithsonian Institution. 
(27)The Social Security Administration. 
(28)The Corporation for National and Community Service. 
(29)The Corporation for Public Broadcasting. 
(30)The Food and Drug Administration. 
(31)The Commodity Futures Trading Commission. 
1114.Not later than May 15, 2013, and each month thereafter through November 1, 2013, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report on all obligations incurred in fiscal year 2013, by each department and agency, using funds made available by this division. Such report shall— 
(1)set forth obligations by account; and 
(2)compare the obligations incurred in the period covered by the report to the obligations incurred in the same period in fiscal year 2012. 
This division may be cited as the Full-Year Continuing Appropriations Act, 2013. 
IIEnergy and Water Development 
1201.The amounts available for Corps of Engineers—Civil, Department of the Army, Corps of Engineers—Civil, Construction are hereby reduced by $20,000,000. 
1202.Notwithstanding section 1101, the level for Department of the Interior, Central Utah Project, Central Utah Project Completion Account shall be $19,700,000, of which, $1,200,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission. In addition $1,300,000 is provided for necessary expenses incurred in carrying out the responsibilities of the Secretary of the Interior. 
1203.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Department of Energy, Energy Efficiency and Renewable Energy, $1,814,091,000; Department of Energy, Nuclear Energy, $759,000,000; Department of Energy, Science, $4,876,000,000; Department of Energy, Advanced Research Projects Agency—Energy, $265,000,000, to remain available until expended. 
1204.Notwithstanding section 1101, of the unobligated balances from prior year appropriations available under Department of Energy, Northeast Home Heating Oil Reserve $6,000,000 are hereby permanently rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
1205. 
(a)Notwithstanding section 1101, the level for Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities shall be $7,577,341,000. 
(b)Section 301(c) of division B of Public Law 112–274 shall not apply to amounts made available by this section. 
1206.In addition to amounts otherwise made available by this division, $110,000,000 is appropriated for Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation for domestic uranium enrichment research, development, and demonstration. 
1207.Section 14704 of title 40, United States Code, shall be applied to amounts made available by this division by substituting the date specified in section 1106 of this division for October 1, 2012. 
IIIFinancial Services and General Government 
1301. 
(a)Notwithstanding any other provision of this division, except section 1106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 6020 (112th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2013 Budget Request Act of 2012 (D.C. Act 19–381), as modified as of the date of the enactment of this division. 
(b)Section 803(b) of the Financial Services and General Government Appropriations Act, 2012 (division C of Public Law 112–74; 125 Stat. 940) is amended by striking November 1, 2012 and inserting November 1, 2013. 
1302.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Emergency Planning and Security Costs in the District of Columbia shall be $24,700,000, of which not less than $9,800,000 shall be used for costs associated with the Presidential Inauguration. 
1303.Notwithstanding section 1101, the fifth proviso under the heading Federal Communications Commission, Salaries and Expenses in division C of Public Law 112–74 shall be applied by substituting $98,739,000 for $85,000,000. 
1304.Notwithstanding any other provision of this division, amounts made available by section 1101 for Department of the Treasury, Departmental Offices, Salaries and Expenses and Department of the Treasury, Office of Inspector General, Salaries and Expenses may be used for activities in connection with section 1602(e) of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (subtitle F of title I of division A of Public Law 112–141). 
1305.Notwithstanding section 1101, the level for Office of Government Ethics, Salaries and Expenses shall be $18,664,000, of which $5,000,000 shall be for development and deployment of the centralized, publicly accessible database required in section 11(b) of the STOCK Act (Public Law 112–105). 
1306.Notwithstanding section 1101, the level for Small Business Administration, Business Loans Program Account for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act and section 503 of the Small Business Investment Act of 1958 shall be $333,600,000. 
1307.Of the unobligated balances available for Department of the Treasury, Treasury Forfeiture Fund, $950,000,000 are rescinded. 
1308.Notwithstanding section 1101, the Community Development Financial Institutions Fund is authorized during Fiscal Year 2013 to guarantee bonds and notes pursuant section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.): 
Provided, That no funds appropriated by this Act for Department of the Treasury—Community Development Financial Institutions Fund Program Account shall be available for the cost, if any, of guaranteed loans (as defined in section 502 of the Congressional Budget Act of 1974) pursuant to section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.) to subsidize total loan principal not to exceed $500,000,000. 
1309.Sections 9503(a), 9504(a) and (b), and 9505(a) of title 5, United States Code, are amended by striking Before July 23, 2013 each place it occurs and inserting Before September 30, 2013. 
1310.Notwithstanding section 1101, the level for Executive Office of The President and Funds Appropriated to the President, Partnership Fund for Program Integrity Innovation shall be $0. 
1311.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Defender Services shall be $1,040,000,000. 
1312. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), as amended, is amended— 
(1)in the third sentence (relating to the district of Kansas), by striking 21 years or more and inserting 22 years and 6 months or more; and 
(2)in the seventh sentence (relating to the district of Hawaii), by striking 18 years or more and inserting 19 years and 6 months or more. 
(b)Section 406 of the Transportation, Treasury, Housing and Urban Development, The Judiciary, The District of Columbia, and Independent Agencies Appropriations Act of 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern district of Missouri) by inserting and 6 months after 20 years. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note) is amended— 
(1)by inserting after authorized by this subsection the following: , except in the case of the central district of California and the western district of North Carolina; 
(2)by striking 10 years and inserting 11 years; and 
(3)by adding at the end the following: The first vacancy in the office of district judge in the central district of California occurring 10 years and 6 months or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled. The first vacancy in the office of district judge in the western district of North Carolina occurring 10 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled.. 
1313.Notwithstanding section 1101 of this division or division A, the level for the Commodity Futures Trading Commission shall be the level specified under Public Law 112–55 and the authorities and conditions, including comparable periods of availability, provided under such Public Law shall apply to such appropriation. 
1314.Notwithstanding section 1101, the level for Federal Deposit Insurance Corporation, Office of the Inspector General shall be $34,568,000. 
IVInterior, Environment, and Related Agencies 
1401.Notwithstanding section 1101, the levels for the following appropriations of the Department of the Interior shall be: 
(a)$950,757,000 for Bureau of Land Management, Management of Lands and Resources: 
Provided, That the amounts included under such heading in division E of Public Law 112–74 shall be applied to funds appropriated by this division by substituting $950,757,000 for $961,900,000 the second place it appears; 
(b)$0 for Bureau of Land Management, Construction; 
(c)$1,213,915,000 for United States Fish and Wildlife Service, Resource Management; 
(d)$19,136,000 for United States Fish and Wildlife Service, Construction; 
(e)$2,214,202,000 for National Park Service, Operation of the National Park Service; 
(f)$131,173,000 for National Park Service, Construction; 
(g)$105,910,000 for Bureau of Indian Affairs, Construction; 
(h)$84,946,000 for Insular Affairs, Assistance to Territories: 
Provided, That the matter under such heading in division E of Public Law 112–74 shall be applied to funds appropriated by this division as follows: by substituting $75,684,000 for $78,517,000; and by substituting $9,262,000 for $9,480,000; 
(i)$146,000,000 for Office of the Special Trustee for American Indians, Federal Trust Programs; and 
(j)$726,473,000 for Department-wide Programs, Wildland Fire Management: 
Provided, That of the amounts made available by section 140(b) of Public Law 112–175 (126 Stat. 1321), $7,500,000 are rescinded. 
1402.The contract authority provided for fiscal year 2013 by 16 U.S.C. 460l–10a is rescinded. 
1403.Section 10101(a) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(a)), as amended by section 430 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (division E of Public Law 112–74; 125 Stat. 1047), is further amended— 
(1)in paragraph (1) in the first sentence, by striking on the first place it appears and inserting before, on,; and 
(2)in paragraph (2)— 
(A)by striking located the second place it appears; 
(B)by inserting at the end of the following: Such claim maintenance fee shall be in lieu of the assessment work requirement contained in the Mining Law of 1872 (30 U.S.C. 28 to 28e) and the related filing requirements contained in section 314(a) and (c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a) and (c)).; and 
(C)by striking (a) in the first sentence and inserting (a)(1). 
1404. 
(a)Division II of Public Law 104–333 (16 U.S.C. 461 note) is amended in each of sections 107, 208, 310, 408, 507, 607, 707, 809, and 910, by striking 2012 and inserting 2013. 
(b)Effective on October 12, 2012, section 7 of Public Law 99–647, as amended by section 702(d) of Public Law 109–338 and section 1767 of Public Law 112–10, is further amended by striking the date and all that follows and inserting September 30, 2013. 
(c)Section 12 of Public Law 100–692 (16 U.S.C. 461 note) is amended— 
(1)in subsection (c)(1), by striking 2012 and inserting 2013; and 
(2)in subsection (d), by striking the date that is 5 years after the date of enactment of this sub section and inserting September 30, 2013. 
(d)Section 108 of Public Law 106–278 (16 U.S.C. 461 note) is amended by striking 2012 and inserting 2013. 
1405.Notwithstanding section 1101, the levels for the following appropriations of the Environmental Protection Agency shall be: 
(a)$785,291,000 for Science and Technology; 
(b)$2,651,440,000 for Environmental Programs and Management; 
(c)$1,176,431,000 for Hazardous Substance Superfund: 
Provided, That the matter under such heading in division E of Public Law 112–74 shall be applied to funds appropriated by this division as follows: by substituting $1,176,431,000 for $1,215,753,000 the second place it appears; and by substituting September 30, 2012 for September 30, 2011; and 
(d)$3,579,094,000 for State and Tribal Assistance Grants: 
Provided, That the amounts included under such hearing in division E of Public Law 112–74 shall be applied to fund appropriated by this division as follows: by substituting $1,451,791,000 for $1,468,806,000; by substituting $908,713,000 for $919,363,000; and by substituting $19,952,000 for $30,000,000. 
1406. 
(a)Of the unobligated balances available to the Environmental Protection Agency under the following headings from prior appropriation Acts, the following amounts are rescinded: 
(1)Hazardous Substance Superfund, $15,000,000. 
(2)State and Tribal Assistance Grants, $35,000,000, as follows: 
(A)$10,000,000 from unobligated Brownfields balances. 
(B)$5,000,000 from unobligated categorical grant balances. 
(C)$10,000,000 from unobligated Drinking Water State Revolving Funds balances. 
(D)$10,000,000 from unobligated Clean Water State Revolving Funds balances. 
(b)No amounts may be rescinded under subsection (a) from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
1407.Notwithstanding subsection (d)(2) of section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8), the Administrator of the Environmental Protection Agency may assess pesticide registration service fees under such section for fiscal year 2013. 
1408.Notwithstanding section 1101, the levels for the following appropriations of the Department of Agriculture shall be: 
(a)$1,536,596,000 for Forest Service, National Forest System; 
(b)$369,800,000 for Forest Service, Capital Improvement and Maintenance; and 
(c)$1,971,390,000 for Forest Service, Wildland Fire Management. 
1409.Notwithstanding section 1101, the levels for the following appropriations of the Department of Health and Human Services shall be: 
(a)$3,914,599,000 for Indian Health Service, Indian Health Services; and 
(b)$441,605,000 for Indian Health Service, Indian Health Facilities. 
1410.Notwithstanding section 1101, the level for Smithsonian Institution, Salaries and Expenses shall be $640,512,000. 
1411.Notwithstanding section 1101, the level for Advisory Council on Historic Preservation, Salaries and Expenses shall be $7,023,000: 
Provided, That of the funds appropriated herein, $1,300,000, to remain available until expended, may be used for expenses related to the relocation from the Old Post Office Building. 
1412.Notwithstanding section 1101, the level for Presidio Trust, Presidio Trust Fund shall be $0. 
1413.Notwithstanding section 1101, the level for Dwight D. Eisenhower Memorial Commission, Salaries and Expenses shall be $1,050,000 and the level for Dwight D. Eisenhower Memorial Commission, Capital Construction shall be $0: 
Provided, That section 8162(m) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79), as added by section 8120 (a) of Public Law 107–117 (115 Stat. 2273), is amended by adding at the end the following: 
 
(3)ExpirationAny reference in section 8903(e) of title 40, U.S.C. to the expiration at the end of, or extension beyond, a 7-year period shall be considered to be a reference to an expiration on, or extension beyond, September 30, 2013.. 
1414.Notwithstanding section 1101, section 408 of division E of Public Law 112–74 (125 Stat. 1038) shall be applied to funds appropriated by this division by substituting 112–10, and 112–74 for 112–10 and by substituting 2012 for 2011. 
1415.The authority provided by section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (enacted by reference in section 1000(a)(3) of Public Law 106–113; 16 U.S.C. 497 note) shall continue in effect through the date specified in section 1106 of this division. 
1416.No funds made available under this Act shall be used for a 180-day period beginning on date of enactment of this Act to enforce with respect to any farm (as that term is defined in section 112.2 of title 40, Code of Federal Regulations (or successor regulations)) the Spill, Prevention, Control, and Countermeasure rule, including amendments to that rule, promulgated by the Environmental Protection Agency under part 112 of title 40, Code of Federal Regulations. 
Vlabor, health and human services, and education, and related agencies(Including Transfer of Funds) 
1501.Of the funds available to the Department of Labor, Employment and Training Administration in this or any other Act making appropriations that remain unobligated as of the date of enactment of this Act, up to $30,000,000 may be transferred to Department of Labor, Employment and Training Administration, Office of Job Corps for Job Corps operations for program years 2012 and 2013 and shall be in addition to any other amounts available to the Office of Job Corps for such purposes: 
Provided, That not less than $10,000,000 shall be transferred within 30 days of enactment of this Act to support Job Corps operations for the program year ending June 30, 2013: 
Provided further, That not later than 15 days after any transfer has been made under the authority of this section, the Secretary of Labor shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate that details the source of the transferred funds, the specific programs, projects, or activities for which such funds will be used, provides a detailed explanation of the need for such transfer, and itemizes the cost saving measures implemented by the Office of the Job Corps during Program Years 2012 and 2013 and the savings gained by implementing each initiative. 
1502.Notwithstanding section 1101, the level which may be expended from the Employment Security Administration Account of the Unemployment Trust Fund for administrative expenses of Department of Labor, Employment and Training Administration, State Unemployment Insurance and Employment Service Operations shall be $3,940,865,000 (which includes all amounts available to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews), of which $3,115,142,000 shall be for grants to the States for the administration of State unemployment insurance laws under paragraph (1). For the purposes of this section, the first proviso under this heading in Public Law 112–74 shall be applied by substituting 2013 and 4,585,000 for 2012 and 4,832,000, respectively. 
1503.Notwithstanding section 1101, language under the heading Department of Labor, Mine Safety and Health Administration, Salaries and Expenses in Public Law 112–74 shall be applied to funds appropriated by this Act by substituting is authorized to collect and retain up to $2,499,000 for may retain up to $1,499,000. 
1504.Notwithstanding section 1101, the level for Department of Labor, Veterans Employment and Training shall be $264,436,000, of which $226,251,000 shall be derived from the Employment Security Administration Account in the Unemployment Trust Fund: 
Provided, That the level provided under such heading for Veterans Workforce Investment Program grants shall be used for the Transition Assistance Program and activities authorized by the VOW to Hire Heroes Act of 2011, shall be available through September 30, 2013, and shall be in addition to any other funds available for those purposes: 
Provided further, That of the level provided under such heading, not less than $14,000,000 shall be for the Transition Assistance Program, and $3,414,000 shall be for the National Veterans’ Employment and Training Services Institute. 
1505.All funds provided for the Health Centers program, as defined by section 330 of the Public Health Service Act, by this Act or any other Act providing appropriations for fiscal year 2013 shall be obligated by the Secretary of Health and Human Services by September 30, 2013, of which $48,000,000 shall be awarded for base grant adjustments. 
1506.The Director of the Centers for Disease Control and Prevention (hereafter referred to in this division as CDC) may detail CDC staff without reimbursement for up to 30 days to support an activation of the CDC Emergency Operations Center, so long as the Director provides notification within 15 days of the use of this authority and a full report to the Committees on Appropriations of the House of Representatives and the Senate within 30 days after the use of this authority, which includes the number of staff and funding level broken down by the originating center and number of days detailed: 
Provided, That the annual reimbursement cannot exceed $3,000,000 across CDC.(Including Transfer of Funds) 
1507.To facilitate the implementation of the permanent Working Capital Fund (WCF) authorized in Public Law 112–74, on or after October 1, 2013, unobligated balances of amounts appropriated for business services for fiscal year 2013 shall be transferred to the WCF: 
Provided, That on or after October 1, 2013, the CDC shall transfer other amounts available for business services to other CDC appropriations consistent with the benefit each appropriation received from the business services appropriation in fiscal year 2013: 
 Provided further, That assets purchased with funds appropriated for or reimbursed to business services in this or any other Act may be transferred to the WCF and customers billed for depreciation of those assets: 
 Provided further, That CDC shall, consistent with the authorities provided in 42 U.S.C. 231, ensure that the WCF is used only for administrative support services and not for programmatic activity funding: 
 Provided further, That CDC shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 15 days prior to any transfer made under the authority provided in this section.(Including Transfer of Funds) 
1508.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, Office of the Director shall be $1,528,181,000: 
Provided, That the fourth proviso under such heading shall be applied to funds appropriated by this Act by substituting the following: : 
Provided further, That $165,000,000 shall be for the National Children’s Study (NCS), except that not later than July 15, 2013 the Director shall estimate the amount needed for the NCS during fiscal year 2013, taking into account the succeeding proviso, and any funds in excess of the estimated need shall be transferred to and merged with the accounts for the various Institutes and Centers of NIH in proportion to their shares of total NIH appropriations made by this Act: 
Provided further, That the Director shall contract with the National Academy of Sciences within 60 days of enactment of this Act to appoint an expert Institute of Medicine/National Research Council (IOM/NRC) panel to conduct a comprehensive review and issue a report regarding proposed methodologies for the NCS Main Study, including whether such methodologies are likely to produce scientifically sound results that are generalizable to the United States population and appropriate sub-populations: 
Provided further, That no contracts shall be awarded for conducting the Main Study until at least 60 days after the IOM/NRC report has been available to the public:. 
1509.Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Refugee and Entrant Assistance shall be $1,016,000,000. 
1510.Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Payments to States for the Child Care and Development Block Grant shall be $2,328,313,000: 
Provided, That in addition to the amounts required to be reserved by the States under section 658G of the Child Care and Development Block Grant Act, $297,078,000 shall be reserved by the States for activities authorized under section 658G of such Act, of which $108,950,000 shall be for activities that improve the quality of infant and toddler care. 
1511.In addition to amounts otherwise made available by section 1101, $33,500,000 is appropriated for Department of Health and Human Services, Administration for Children and Families, Children and Families Services for making payments under the Head Start Act: 
Provided, That notwithstanding section 640 of such Act, up to $25,000,000 of such funds shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of the Head Start Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: 
Provided further, That amounts allocated to Head Start grantees at the discretion of the Secretary to supplement activities pursuant to the previous proviso shall not be included in the calculation of the base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of the Head Start Act. 
1512.Notwithstanding section 1101, the level for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund shall be increased by $17,000,000 for expenses necessary for replacement of building leases and associated renovation costs for Public Health Service agencies and other components of the Department of Health and Human Services, including relocation and fit-out costs, to remain available until expended. 
1513.Of the amount provided by section 1101 for Department of Education, Safe Schools and Citizenship Education for subpart 2 of part A of title IV of the Elementary and Secondary Education Act of 1965, $3,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence program to provide education-related services to local educational agencies and institutions of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis. 
1514.Notwithstanding section 1101, the provisos under the heading Department of Education—Special Education shall be applicable as if the following four provisos were inserted after the first proviso: : 
Provided further, That the Secretary shall distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), in accordance with section 611(d)(3)(A)(i)(II) and (III) without regard to section 611(d)(3)(A)(i)(I) and section 611(d)(3)(B): 
Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: 
Provided further, That the States shall allocate such funds distributed under the second preceding proviso to local educational agencies in accordance with section 611(f): 
Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos from funds appropriated for fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years:. 
1515.Of the amount provided by section 1101 for Department of Education, Higher Education for subpart 2 of part A of title VII of the Higher Education Act of 1965, up to $4,451,000 shall be available to fund continuation awards for projects originally supported under subpart 1 of part A of title VII of such act. 
1516.Notwithstanding section 1101, the level for Railroad Retirement Board, Limitation on Administration shall be $111,149,000. 
1517.Notwithstanding section 1101, the level for Social Security Administration, Supplemental Security Income Program for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act shall be $17,000,000. 
1518.Of the funds made available by section 1101 for Social Security Administration, Limitation on Administrative Expenses, $23,000,000 shall be for section 1149 of the Social Security Act and $7,000,000 shall be for section 1150 of the Social Security Act. 
1519.Of the funds made available by section 1101 for Social Security Administration, Limitation on Administrative Expenses for the cost associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $483,052,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act. 
1520.Of the funds made available for the Community-Based Care Transitions Program under section 3026 of Public Law 111–148, $200,000,000 are hereby rescinded. 
1521.Notwithstanding section 1101, the rescissions made in sections 522 and 525 of division F of Public Law 112–74 shall be repeated in this Act with respect to funds available for fiscal year 2013. 
1522.Section 148 of Public Law 112–175 is amended to read as follows: Activities authorized by part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in section 403(b) of such Act) shall continue through September 30, 2013, in the manner authorized for fiscal year 2012, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.. 
VILegislative Branch 
1601.Notwithstanding any other provision of this Act, for a payment to Irene Hirano Inouye, widow of Daniel K. Inouye, late a Senator from Hawaii, $193,400. 
1602.Notwithstanding section 1101, the level for Joint Congressional Committee On Inaugural Ceremonies of 2013 shall be $0. 
1603.Notwithstanding section 1101, the level for Capitol Police, General Expenses shall be $62,004,000. 
1604.Notwithstanding section 1101, the level of funding for Architect of the Capitol, General Administration shall be $97,340,000. 
1605. 
(a)Notwithstanding section 1104, of the amounts made available by section 1101 for accounts under the heading Architect of the Capitol, the Architect of the Capitol may transfer an aggregate amount of not more than $61,247,000 to Architect of the Capitol, Capitol Building, solely for expenses related to the rehabilitation of the United States Capitol Dome. 
(b)The transfer of amounts under the authority of subsection (a) shall be subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. 
(c)Any amounts transferred under the authority of subsection (a) shall remain available until expended. 
1606. 
(a)Notwithstanding section 1101, available balances of expired Architect of the Capitol appropriations shall be available to the Architect of the Capitol to make the deposit to the credit of the Employees’ Compensation Fund required by section 8147(b) of title 5, United States Code. 
(b)Effective dateThis section shall apply with respect to appropriations for fiscal year 2013 and each year thereafter. 
1607.Notwithstanding section 1101, the level for Library of Congress, Copyright Office, Salaries and Expenses shall be $737,000 under the first proviso, and shall be $34,250,000 under the fourth proviso. 
1608.Notwithstanding section 1101, the level for Government Printing Office, Congressional Printing and Binding shall be $83,632,000; Government Printing Office, Government Printing Office Revolving Fund shall be $4,000,000. 
1609.Notwithstanding section 1101, the level for Government Printing Office, Office of Superintendent of Documents, Salaries and Expenses shall be $31,500,000 and the amounts authorized for producing and disseminating Congressional serial sets and other related publications to depository and other designated libraries shall apply to publications for fiscal years 2011 and 2012. 
1610.Notwithstanding section 1101, the level for Government Accountability Office, Salaries and Expenses shall be $506,282,000, the amount applicable under the first proviso under that heading shall be $26,404,000. 
1611. 
(a)In GeneralAvailable balances of expired Government Accountability Office appropriations shall be available to the Government Accountability Office to make the deposit to the credit of the Employees’ Compensation Fund required by section 8147(b) of title 5 United States Code. 
(b)Effective DateThis section shall apply with respect to fiscal year 2013 and each fiscal year thereafter. 
1612.Notwithstanding section 1101, the level for Open World Leadership Center Trust Fund shall be $8,000,000. 
VIIDEPARTMENT OF STATE, FOREIGN OPERATIONS, AND RELATED PROGRAMS 
1701. 
(a)Notwithstanding section 1101, the amounts included under the heading Embassy Security, Construction, and Maintenance under title I in division I of Public Law 112–74 shall be applied to funds appropriated by this division as follows: by substituting $938,125,000 for $762,000,000 in the first paragraph; and by substituting “$688,499,000” for “$775,000,000” in the second paragraph. 
(b)Notwithstanding section 1101, the levels for the following accounts under title I in division I of Public Law 112–74 shall be applied to funds appropriated by this division as follows: Contributions for International Peacekeeping Activities, $2,006,499,000; International Boundary and Water Commission, United States and Mexico, Salaries and Expenses, $43,499,000; International Boundary and Water Commission, United States and Mexico, Construction, $27,675,000; American Sections, International Commissions, $11,923,000; International Fisheries Commissions, $34,617,000; Commission for the Preservation of America’s Heritage Abroad, Salaries and Expenses, $606,000; United States Commission on International Religious Freedom, Salaries and Expenses, $2,932,000; Commission on Security and Cooperation in Europe, Salaries and Expenses, $2,443,000; Congressional-Executive Commission on the People’s Republic of China, Salaries and Expenses, $1,906,000; and United States-China Economic and Security Review Commission, Salaries and Expenses, $3,312,000. 
1702. 
(a)Notwithstanding section 1101, the amounts included under the heading Global Health Programs under title III in division I of Public Law 112–74 shall be applied to funds appropriated by this division as follows: by substituting in the first sentence in the first paragraph $2,755,950,000 for $2,625,000,000; by substituting in the first sentence in the second paragraph $5,720,499,000 for $5,542,860,000; and by substituting in the second proviso in the second paragraph $1,650,000,000 for $1,050,000,000. 
(b)Notwithstanding section 1101, the amounts included under the heading Economic Support Fund under title III in division I of Public Law 112–74 shall be applied to funds appropriated by this division by inserting after the tenth proviso and before the period the following: : 
Provided further, That not less than $325,400,000 of the funds appropriated under this heading shall be transferred to, and merged with, funds appropriated under the heading Development Assistance in this Act. 
1703. 
(a)Notwithstanding section 1101, the sixth proviso under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting the following:  
Provided further, That funds made available for demining, conventional weapons destruction, and related activities, in addition to funds otherwise made available for such purposes, may be used for administrative expenses related to the operation and management of demining, conventional weapons destruction, and related programs. 
(b)Notwithstanding section 1101, the first sentence under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs in division I of Public Law 112–74 shall be applied to funds appropriated by this division by inserting to remain available until September 30, 2014, after $590,113,000,. 
(c)Notwithstanding section 1101, the third proviso under the heading International Security Assistance, Department of State, Peacekeeping Operations in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting $161,000,000 for $91,818,000 and 2014 for 2013. 
(d)Notwithstanding section 1101, the amounts included in the first paragraph under the heading Foreign Military Financing Program under title IV in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting in the second proviso $3,100,000,000 for $3,075,000,000 and by substituting in the fourth proviso $815,300,000 for $808,725,000. 
1704. 
(a)Notwithstanding section 1101, the levels for the following accounts under title V in division I of Public Law 112–74 shall be as follows: Global Environment Facility, $129,400,000; Contribution to the International Bank for Reconstruction and Development, $186,957,000; Contribution to the Enterprise for the Americas Multilateral Investment Fund, $15,000,000; and in the first paragraph under Contribution to the International Development Association, $1,358,500,000; and Contribution to the Inter-American Development Bank, $111,153,000. 
(b)Notwithstanding section 1101, the level for the following accounts shall be $0: Multilateral Assistance, International Financial Institutions, European Bank for Reconstruction and Development, Limitation on Callable Capital Subscriptions; Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia; and International Security Assistance, Funds Appropriated to the President, Pakistan Counterinsurgency Capability Fund. 
(c)Notwithstanding section 1101, the level for the second paragraphs for the following accounts under title V in division I of Public Law 112–74 shall be $0: Contribution to the International Development Association; Contribution to the Inter-American Development Bank; and Contribution to the African Development Fund. 
(d)Section 70 of the Bretton Woods Agreements Act (22 U.S.C. 286 et seq.), is amended in subsection (b) by adding at the end the following: 
 
(3)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(1)(B), there are authorized to be appropriated, without fiscal year limitation, $4,639,501,466 for payment by the Secretary of the Treasury. 
(4)Of the amount authorized to be appropriated under paragraph (3), $278,370,088 shall be for paid in shares of the Bank, and $4,361,131,378 shall be for callable shares of the Bank.. 
1705.Of the unexpended balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $400,000,000 are rescinded. 
1706. 
(a)Notwithstanding section 1101, section 7006 in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting Afghanistan, Pakistan, and other hostile or high-risk areas for Afghanistan, and Pakistan. 
(b)Notwithstanding section 1101, the amount included in section 7034(f) in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting $100,000,000 for $50,000,000. 
(c)Notwithstanding section 1101, section 7054(b) in division I of Public Law 112–74 shall be applied to funds appropriated by this division by inserting before the period in paragraph (2) ; or (3) such assistance, license, sale, or transfer is for the purpose of demilitarizing or disposing of such cluster munitions. 
(d)Notwithstanding section 1101, section 7054(b) in division I of Public Law 112–74 shall be applied for purposes of this division by inserting before the period in paragraph (2) “; or (3) such assistance, license, sale, or transfer is for the purpose of demilitarizing or disposing of such cluster munitions”. 
(e)Notwithstanding section 1101, section 7063 in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting September 30, 2014 for September 30, 2013. 
(f)Notwithstanding section 1101, sections 7070(a) and 7072(a) in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting headings for heading and substituting Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement for Assistance for Europe, Eurasia and Central Asia. 
(g)Notwithstanding section 1101, section 7070 in division I of Public Law 112–74 shall be applied to funds appropriated by this division by adding the following: 
 
(d)Funds appropriated by this division under the heading Economic Support Fund may be made available, not withstanding any other provision of law, for assistance and related programs for the countries identified in section 3(c) of the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 3 of the FREEDOM Support Act (Public Law 102–511) and may be used to carry out the provisions of those Acts: 
Provided, That such assistance and related programs from funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 601 of the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 102 of the FREEDOM Support Act (Public Law 102–511), and shall be made available in amounts consistent with the amounts made available under the heading Assistance for Europe, Eurasia and Central Asia in fiscal year 2012, in consultation with the Committees on Appropriations.. 
(h)The Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(1)in section 599D (8 U.S.C. 1157 note)— 
(A)in subsection (b)(3), by striking and 2012 and inserting 2012, and 2013; and 
(B)in subsection (e), by striking 2012 each place it appears and inserting 2013; and 
(2)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2012 and inserting 2013. 
(i)Notwithstanding section 1101, section 7041(h) in division I of Public Law 112–74 shall be applied to funds appropriated by this division by including the following before the period:  
Provided, That prior to obligating funds made available by this Act for assistance for Syria, the Secretary of State shall consult with the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: 
Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(j)Notwithstanding section 1101, the fifth proviso under the heading Economic Support Fund in division I of Public Law 112–74 shall be applied to funds appropriated by this division by substituting:  
Provided further, That funds appropriated under this heading in this Act may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan and for  
Provided further, That up to $30,000,000 of the funds appropriated for fiscal year 2011 under this heading in Public Law 112–10, division B, may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for. 
1707. 
(a)Notwithstanding section 1101, the levels for the following accounts under title VIII in division I of Public Law 112–74 shall be as follows: Diplomatic and Consular Programs, $3,210,650,000, of which $918,435,000 is for Worldwide Security Protection (to remain available until expended); and Embassy Security, Construction, and Maintenance, $1,272,200,000, of which $1,261,400,000 is for the costs of worldwide security upgrades, acquisition, and construction, as authorized: 
Provided, That funds made available under this subsection shall be used for operations at high threat posts, security programs to protect personnel and property under Chief of Mission authority, preventing the compromise of classified United States Government information and equipment, and security construction or upgrade requirements at Department of State facilities worldwide, including for Worldwide Security Upgrades. 
(b)Of the unobligated balances from funds appropriated under title VIII in division I of Public Law 112–74 under the heading Diplomatic and Consular Programs and designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, $1,109,700,000 are rescinded. 
(c)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations providing an assessment of security requirements at United States diplomatic facilities worldwide, including those facilities considered expeditionary in nature; a comprehensive plan for addressing such requirements; and a detailed description of Embassy security improvements to be supported from funds made available by this section: 
Provided, That such report shall be submitted in unclassified form, but may include a classified annex. 
(d)Notwithstanding section 1101, the amounts included under the heading Office of Inspector General under title VIII in division I of Public Law 112–74 shall be applied to funds appropriated by this division as follows: by substituting $59,151,000 for $67,182,000, and by substituting $6,000,000 for $19,545,000 for the Special Inspector General for Iraq Reconstruction; and by substituting $49,901,000 for $44,387,000 for the Special Inspector General for Afghanistan Reconstruction. 
(e)Notwithstanding section 1101, the levels for the following accounts under title VIII in division I of Public Law 112–74 shall be as follows: International Disaster Assistance, $774,661,000; Migration and Refugee Assistance, $1,152,850,000; and Economic Support Fund, $3,119,896,000. 
1708.Notwithstanding section 1101, title VIII of division I of Public Law 112–74 shall be applied to funds appropriated by this division by inserting the following at the end of section 8004: 
 
8005.Funds appropriated by this title under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, and Educational and Cultural Exchange Programs may be transferred to, and merged with, funds appropriated by this title under such headings: 
Provided, That such transfers shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the transfer authority in this section is in addition to any transfer authority otherwise available under any other provision of law. 
8006.Funds appropriated by this title shall be made available for assistance for Jordan, in addition to amounts otherwise made available by this Act.. 
VIIITRANSPORTATION AND HOUSING AND URBAN DEVELOPMENT, AND RELATED AGENCIES  
1801. 
(a)Notwithstanding sections 1101 and 1104, the level for limitations on obligation and liquidation of contract authority shall be available in the following accounts equal to the level of the contract authority subject to such limitation appropriated out of the Highway Trust Fund in Sections 1101, 1105, 1107, 1110, 1121, 31101, 32603, and 51001 of Public Law 112–141 for fiscal year 2013: 
(1)Department of Transportation—Federal Highway Administration—Limitation on Administrative Expenses; 
(2)Department of Transportation—Federal Highway Administration—Federal-Aid Highways—(Limitation on Obligations)—(Highway Trust Fund)—(Liquidation of Contract Authorization)—(Highway Trust Fund); 
(3)Department of Transportation—Federal Motor Carrier Safety Administration—Motor Carrier Safety Operations and Programs—(Liquidation of Contract Authorization)—(Limitation on Obligations)—(Highway Trust Fund); 
(4)Department of Transportation—Federal Motor Carrier Safety Administration—Motor Carrier Safety Grants—(Liquidation of Contract Authorization)—(Limitation on Obligations)—(Highway Trust Fund); 
Provided, Section 131 of Division C of Public Law 112–55 is hereby deleted; and 
(5)Department of Transportation—National Highway Traffic Safety Administration—Operations and Research—(Liquidation of Contract Authorization)—(Limitation on Obligations)—(Highway Trust Fund). 
(b)Section 120 of division C of Public Law 112–55 shall not apply to amounts made available by this division. 
(c)During the period covered by this division, section 1102 of Public Law 112–141 shall be applied— 
(1)in subsection (b)(10), as if the limitation applicable through fiscal year 2011 applied through fiscal year 2012; and 
(2)in subsection (c)(5), by treating the reference to section 204 of title 23, United States Code, as a reference to sections 202 and 204 of such title. 
1802.Notwithstanding sections 1101 and 1104, the language under the heading Department of Transportation—National Highway Traffic Safety Administration—Highway Traffic Safety Grants—(Liquidation of Contract Authorization)—(Limitation on Obligations)—(Highway Trust Fund) shall be applied to funds made available by this Act as if the language read as follows: For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 402 and 405, section 2009 of Public Law 109–59 (as amended by section 31106 of Public Law 112–141), and section 31101(a)(6) of Public Law 112–141, $554,500,000, to remain available until expended, to be derived from the Highway Trust Fund (other than the Mass Transit Account): 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2013, are in excess of $554,500,000 for programs authorized under 23 U.S.C. 402 and 405, section 2009 of Public Law 109–59 (as amended by section 31106 of Public Law 112–141), and section 31101(a)(6) of Public Law 112–141, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402, $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59 (as amended by section 31106 of Public Law 112–141), $265,000,000 shall be for National Priority Safety Programs under 23 U.S.C. 405, and $25,500,000 shall be for Administrative Expenses under section 31101(a)(6) of Public Law 112–141: 
Provided further, That not to exceed $500,000 of the funds made available for 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of such section) shall be available for technical assistance to the States. 
1803. 
(a)Amounts provided by section 1101 for Department of Transportation—Federal Transit Administration—Formula and Bus Grants—(Liquidation of Contract Authority)—(Limitation on Obligations)—(Highway Trust Fund) are available for payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340 (as amended by Public Law 112–141), and 20005(b) of Public Law 112–141: 
Provided, That, notwithstanding sections 1101 and 1104, the proviso under such heading shall be applied to funds provided by this Act as if the proviso read as follows:  
Provided, That funds available for the implementation or execution of programs authorized by 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141; and 20005(b) of Public Law 112–141 shall not exceed obligations of $8,478,000,000.. 
(b)Notwithstanding sections 1101 and 1104, for necessary administrative expenses of the Federal Transit Administration’s programs authorized by chapter 53 of title 49, United States Code, as amended by Public Law 112–141, $102,713,000, to remain available until expended, of which $4,000,000 shall be available to carry out 49 U.S.C. 5329. 
(c)Notwithstanding sections 1101 and 1104, amounts provided for Department of Transportation—Federal Transit Administration—Research and University Research Centers shall be available for necessary expenses to carry out 49 U.S.C. 5312–5314 and 5322, as amended by Public Law 112–141: 
Provided, That, of the amount provided under this heading, not less than $35,000,000 shall be available to carry out the provisions of 49 U.S.C. 5312. 
(d)Notwithstanding section 1101, the language under the heading Department of Transportation—Federal Transit Administration—Capital Investment Grants in division C of Public Law 112–55 shall be applied to funds appropriated by this Act as if the language: , of which $35,481,000 and all that follows through the end of the first proviso were deleted. 
(e)Section 601(e)(1)(B) of division B of Public Law 110–432 shall be applied by substituting the date specified in section 1106 of this division for 4 years after such date. 
1804.Section 112 of division C of Public Law 112–55 shall be applied to funds appropriated by this division by treating such section as if it were amended by striking 49 U.S.C. 41742(b) shall not apply, and. 
1805.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, Homeless Assistance Grants shall be $2,033,000,000: 
Provided, That the level for project-based rental assistance with rehabilitation projects with 10-year grant terms shall be $0, and any unobligated amounts appropriated under such heading for such purpose in fiscal year 2012 or in any prior Act shall be applied in fiscal year 2013 by making any such amounts available for any purpose under such heading: 
Provided further, That the first proviso shall be applied by striking $250,000,000 and inserting $200,000,000. 
1806.Notwithstanding sections 1101 and 1104, the level for Department of Housing and Urban Development, Public and Indian Housing, Indian Housing Loan Guarantee Fund Program Account shall be $12,200,000: 
Provided, the second proviso under such heading in division C of Public Law 112–55 shall be applied to funds appropriated by this division by substituting $976,000,000 for $360,000,000; 
Provided further, section 184(d) of the Housing and Community Development Act of 1992 is amended to read as follows: 
 
(d) Guarantee feeThe Secretary shall establish and collect, at the time of issuance of the guarantee, a fee for the guarantee of loans under this section, in an amount not exceeding 3 percent of the principal obligation of the loan. The Secretary may also establish and collect annual premium payments in an amount not exceeding 1 percent of the remaining guaranteed balance (excluding the portion of the remaining balance attributable to the fee collected at the time of issuance of the guarantee). The Secretary shall establish the amount of the fees and premiums by publishing a notice in the Federal Register. The Secretary shall deposit any fees and premiums collected under this subsection in the Indian Housing Loan Guarantee Fund established under subsection (i).. 
1807.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Tenant-Based Rental Assistance shall be $14,939,369,000, to remain available until expended, which shall be available on October 1, 2012 (in addition to the $4,000,000,000 previously appropriated under such heading that became available on October 1, 2012), and, notwithstanding section 1111, an additional $4,000,000,000, to remain available until expended, shall be available on October 1, 2013: 
Provided, That of the amounts available for such heading, $1,375,000,000 shall be for activities specified in paragraph (3) under such heading in title II of division C of Public Law 112–55: 
Provided further, That in applying paragraph 1 under such heading in such Public Law to 2013, under the penultimate proviso strike (4) for incremental and all that follows up to the colon and insert (4) for PHAs, that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate participating families from the program due to insufficient funds. 
1808.The heading Department of Housing and Urban Development, Public and Indian Housing, Housing Certificate Fund (rescission) in division C of Public Law 112–55 shall be applied by striking (Rescission) in the heading and by replacing all of the language under such heading with the language under such heading in division A of Public Law 111–117 and by striking 2010 in such replacement language and inserting 2013. 
1809.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Public Housing Operating Fund shall be $4,262,010,000: 
Provided, That such heading shall be applied in fiscal year 2013 by striking , of which and all that follows up to the period. 
1810.Section 216 in division C of Public Law 112–55 shall be applied in fiscal year 2013 by striking September 30, 2012 and inserting September 30, 2013. 
GOther matters 
3001. 
(a)There is hereby rescinded the applicable percentage (as specified in subsection (b)) of the budget authority provided (or obligation limit imposed) for fiscal year 2013 for any discretionary account in divisions A through E of this Act; and 
(b)For purposes of subsection (a), the applicable percentage shall be— 
(1)for budget authority in the nonsecurity category (as defined in section 250(c)(4)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, in— 
(A)divisions A and E, 2.513. percent; and 
(B)division B, 1.877 percent; and 
(2)for budget authority in the security category (as defined in section 250(c)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985), 0.1 percent. 
(c)Any rescission made by subsection (a) shall be applied proportionately— 
(1)to each discretionary account and each item of budget authority described in such subsection; and 
(2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in the applicable appropriation Act or accompanying reports covering such account or item). 
(d)This section shall not apply to amounts designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act; and 
(e)Within 30 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to this section. 
3002.Notwithstanding any other provision of this Act, if, on or after the date of enactment of this Act, a sequestration order issued by the President pursuant to section 251A(7)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 is in effect, the reductions in each discretionary account under such order shall apply to the amounts provided in this Act consistent with section 253(f) of that Act, and shall be in addition to any reductions required by section 251(a) of that Act. 
3003. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2013 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose; 
(2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days of the date of a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2013 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act to an Executive branch agency may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012. 
3004. 
(a)If, for fiscal year 2013, the amount of new budget authority provided in appropriation Acts exceeds the discretionary spending limits set forth in section 251(c)(2) of the Balanced Budget and Emergency Deficit Control Act on new budget authority for any category due to estimating differences with the Congressional Budget Office, the Director of the Office of Management and Budget shall increase the applicable percentage in subsection (c) with respect to that category by such amount as is necessary to eliminate the amount of the excess in that category. 
(b)Subject to subsection (a), there is hereby rescinded the applicable percentage (as specified in subsection (c)) of— 
(1)the budget authority provided (or obligation limit imposed) for fiscal year 2013 for any discretionary account in divisions A through F of this Act; 
(2)the budget authority provided in any advance appropriation for fiscal year 2013 for any discretionary account in any prior fiscal year appropriation Act; and 
(3)the contract authority provided in fiscal year 2013 for any program subject to limitation incorporated or otherwise contained in divisions A through F of this Act. 
(c)For purposes of subsection (b), the applicable percentage shall be— 
(1)for budget authority in the nonsecurity category (as defined in section 250(c)(4)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985), 0 percent; and 
(2)for budget authority in the security category (as defined in section 250(c)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985), 0 percent. 
(d)Any rescission made by subsection (b) shall be applied proportionately— 
(1)to each discretionary account and each item of budget authority described in such subsection; and 
(2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in the applicable appropriation Act or accompanying reports covering such account or item). 
(e)This section shall not apply to— 
(1)amounts designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act; or 
(2)the amount made available by division F of this Act for Social Security Administration, Limitation on Administrative Expenses for continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act. 
(f)Within 30 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to this section. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
